Exhibit 10.1

Execution Version

 

 

 

 

LOGO [g649516g44s41.jpg]

CREDIT AGREEMENT

dated as of December 20, 2013,

among

RIVERBED TECHNOLOGY, INC.,

as Borrower,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

HSBC BANK USA, N.A.,

as Documentation Agent

J.P. MORGAN SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE  

SECTION 1. DEFINITIONS

     1   

1.1 Defined Terms

     1   

1.2 Other Definitional Provisions

     42   

1.3 Pro Forma Adjustments

     43   

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

     45   

2.1 Term Commitments

     45   

2.2 Procedure for Term Loan Borrowing

     45   

2.3 Repayment of Term Loans

     45   

2.4 Incremental Term Loans

     46   

2.5 [Reserved.]

     48   

2.6 Extension of Maturity Date in Respect of Term Facility

     48   

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     50   

3.1 Revolving Commitments

     50   

3.2 Procedure for Revolving Loan Borrowing

     50   

3.3 Swingline Loans

     52   

3.4 Revolving Facility Fees

     53   

3.5 Termination or Reduction of Revolving Commitments

     53   

3.6 Letters of Credit

     54   

3.7 Defaulting Lenders

     59   

3.8 Incremental Revolving Commitments

     61   

3.9 Extension of Maturity Date in Respect of Revolving Facility

     63   

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     65   

4.1 Optional Prepayments

     65   

4.2 Mandatory Prepayments

     65   

4.3 Conversion and Continuation Options

     66   

4.4 Limitations on Eurodollar Tranches

     67   

4.5 Interest Rates and Payment Dates

     67   

4.6 Computation of Interest and Fees

     68   

4.7 Inability to Determine Interest Rate

     68   

4.8 Pro Rata Treatment; Application of Payments; Payments

     69   

4.9 Requirements of Law

     71   

4.10 Taxes

     72   

4.11 Indemnity

     76   

4.12 Change of Lending Office

     76   

4.13 Replacement of Lenders

     77   

4.14 Evidence of Debt    

     77   

 

i



--------------------------------------------------------------------------------

4.15 Illegality

     78   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     78   

5.1 Financial Condition

     78   

5.2 No Change

     79   

5.3 Corporate Existence; Compliance with Law

     79   

5.4 Power; Authorization; Enforceable Obligations

     79   

5.5 No Legal Bar

     80   

5.6 Litigation and Adverse Proceedings

     80   

5.7 No Default

     80   

5.8 Ownership of Property; Liens

     80   

5.9 Intellectual Property

     80   

5.10 Taxes

     81   

5.11 Federal Reserve Regulations

     81   

5.12 Labor Matters

     81   

5.13 ERISA

     81   

5.14 Investment Company Act; Other Regulations

     82   

5.15 Capital Stock and Ownership Interests of Subsidiaries

     82   

5.16 Use of Proceeds

     83   

5.17 Environmental Matters

     83   

5.18 Disclosure

     84   

5.19 Security Documents

     84   

5.20 Solvency

     85   

5.21 Senior Indebtedness

     85   

5.22 Anti-Corruption Laws and Sanctions

     85   

5.23 Anti-Terrorism Laws

     85   

5.24 Patriot Act

     86   

SECTION 6. CONDITIONS PRECEDENT

     86   

6.1 Conditions to Initial Extension of Credit

     86   

6.2 Conditions to Each Extension of Credit

     88   

SECTION 7. AFFIRMATIVE COVENANTS

     89   

7.1 Financial Statements

     89   

7.2 Certificates; Other Information

     90   

7.3 Payment of Taxes

     92   

7.4 Maintenance of Existence; Compliance

     92   

7.5 Maintenance of Property; Insurance

     93   

7.6 Inspection of Property; Books and Records; Discussions

     93   

7.7 Notices

     93   

7.8 Environmental Laws

     94   

7.9 [Reserved.]

     95   

7.10 Post-Closing; Additional Collateral, etc.

     95   

7.11 Further Assurances    

     97   

 

ii



--------------------------------------------------------------------------------

7.12 [Reserved]

     97   

7.13 Use of Proceeds

     98   

7.14 Designation of Subsidiaries

     98   

SECTION 8. NEGATIVE COVENANTS

     98   

8.1 Financial Covenants

     98   

8.2 Indebtedness

     99   

8.3 Liens

     101   

8.4 Fundamental Changes

     104   

8.5 Disposition of Property

     105   

8.6 Restricted Payments

     107   

8.7 Investments

     109   

8.8 Optional Payments and Modifications of Certain Debt Instruments

     111   

8.9 Transactions with Affiliates

     112   

8.10 Sales and Leasebacks

     113   

8.11 Hedge Agreements

     113   

8.12 Changes in Fiscal Periods

     114   

8.13 Negative Pledge Clauses

     114   

8.14 Clauses Restricting Subsidiary Distributions

     115   

8.15 Lines of Business

     116   

8.16 Anti-Corruption Laws and Sanctions

     116   

SECTION 9. EVENTS OF DEFAULT

     116   

9.1 Events of Default

     117   

SECTION 10. THE AGENTS

     120   

10.1 Appointment

     120   

10.2 Delegation of Duties

     121   

10.3 Liability of Agent

     121   

10.4 Reliance by Agents

     122   

10.5 Notice of Default

     122   

10.6 Non-Reliance on Agents and Other Lenders

     123   

10.7 Indemnification

     123   

10.8 Agent in Its Individual Capacity

     123   

10.9 Successor Administrative Agent

     123   

10.10 Agents Generally

     124   

10.11 Lender Action

     124   

10.12 Withholding Tax

     124   

SECTION 11. MISCELLANEOUS

     125   

11.1 Amendments and Waivers

     125   

11.2 Notices

     127   

11.3 No Waiver; Cumulative Remedies

     129   

11.4 Survival of Representations and Warranties    

     129   

 

iii



--------------------------------------------------------------------------------

11.5 Payment of Expenses

     130   

11.6 Successors and Assigns; Participations and Assignments

     131   

11.7 Sharing of Payments; Set-off

     136   

11.8 Counterparts

     137   

11.9 Severability

     137   

11.10 Integration

     137   

11.11 GOVERNING LAW

     138   

11.12 Submission To Jurisdiction; Waivers

     138   

11.13 Acknowledgments

     138   

11.14 Releases of Guarantees and Liens

     139   

11.15 Confidentiality

     140   

11.16 WAIVERS OF JURY TRIAL

     140   

11.17 Patriot Act Notice

     141   

 

iv



--------------------------------------------------------------------------------

SCHEDULES: 1.1    Commitments EXHIBITS: A    Form of Assignment and Assumption B
   Form of Compliance Certificate B-1    Form of Borrowing Notice C    Form of
Guarantee and Collateral Agreement D    [Reserved] E-1    Form of Term Note E-2
   Form of Revolving Note E-3    Form of Swingline Note F    Form of Closing
Certificate G    Form of Legal Opinion of Wilson Sonsini Goodrich & Rosati
Professional Corporation H    Form of Solvency Certificate I    Form of Letter
of Credit Application J-1    Form of Non-Bank Certificate J-2    Form of
Non-Bank Certificate J-3    Form of Non-Bank Certificate J-4    Form of Non-Bank
Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 20, 2013, among RIVERBED TECHNOLOGY,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
as Lenders and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
and together with its successors and permitted assigns in such capacity, the
“Collateral Agent”).

WHEREAS, the Borrower has requested that (a) the Term Lenders make available the
Term Loans, in an aggregate principal amount of $300,000,000 on the Closing Date
to finance a portion of the Transactions and to pay related fees and expenses
and (b) the Revolving Lenders make available the Revolving Commitments in an
aggregate principal amount of $300,000,000 on and following the Closing Date to
finance a portion of the Transactions and for working capital and other general
corporate purposes; and

WHEREAS, the Lenders are willing to make available the Commitments and the Loans
for such purposes on the terms and subject to the conditions set forth in this
Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquired Person”: as defined in Section 8.2(i).

“Additional Revolving Commitment Lender”: as defined in Section 3.9(d).

“Additional Term Commitment Lender”: as defined in Section 2.6(d).

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” shall have meanings
correlative thereto.



--------------------------------------------------------------------------------

“Agent Related Parties”: each Agent and any of their respective Affiliates,
officers, directors, employees, agents, advisors or representatives.

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agent and the Joint Lead
Arrangers.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitment then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws”: the Trading with the Enemy Act, as amended and the
Patriot Act.

“Applicable Margin”: for each Type of Loan, shall be a rate per annum equal to
1.75%, in the case of Eurodollar Loans, and 0.75%, in the case of Base Rate
Loans; provided that, on and after the third Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Margin with respect to Revolving Loans, Swingline Loans and Term
Loans will be determined pursuant to the Pricing Grid.

“Applicable Period”: as defined in the Pricing Grid.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by Section 8.5 (other than any such Disposition permitted by Section 8.5(h) or
Section 8.5(r)) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-

 

2



--------------------------------------------------------------------------------

cash proceeds consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash proceeds) in excess of $5,000,000.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, consented to by the Borrower, substantially in the form of
Exhibit A.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Available Amount”: at any time, an amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, without duplication:

(a) the aggregate amount of Net Cash Proceeds of any issuances of Qualified
Capital Stock of the Borrower (other than any such Net Cash Proceeds received
pursuant to the Permitted Bond Hedge), to the extent not utilized pursuant to
Section 8.6(c), plus the principal amount of any Convertible Debt actually
converted into Qualified Capital Stock), in each case, received since the
Closing Date; plus

(b) an amount equal to 50% of Consolidated Net Income (or, in the case such
Consolidated Net Income shall be a negative number, minus 100% of such negative
number) for the period commencing January 1, 2014 and ending at the end of the
Borrower’s most recent fiscal period for which financial statements are
available (treated for this purpose as a single accounting period); less

(c) any usage of such Available Amount pursuant to Sections 8.6(e), 8.7(n) and
8.8(a)(i).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.4(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Law”: Title 11, United States Code, as amended from time to time,
and any successor statute.

“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1⁄2 of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on BBA LIBOR, as published by Reuters
(or such other commercially available source providing quotations of BBA LIBOR
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. London time on such day. Any change in

 

3



--------------------------------------------------------------------------------

the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“BBA LIBOR” means the LIBOR Rate as administered by the British Bankers
Association or, in the event it shall no longer administer such rate, by any
successor administrator of such rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrower Materials”: as defined in Section 7.2.

“Borrowing”: (a) Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect or (b) a Swingline Loan.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(a) expenditures financed with any Reinvestment Deferred Amount,
(b) expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions or incurred by the Person acquired in the Permitted
Acquisition prior to (but not in anticipation of) the closing of such Permitted
Acquisition and (c) expenditures made with cash proceeds from any issuances of
Capital Stock of the Borrower.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to

 

4



--------------------------------------------------------------------------------

be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP. Notwithstanding the foregoing, in no event
will any obligation in respect of a lease that would have been categorized as an
operating lease in accordance with GAAP as in effect on the Closing Date be
considered a Capital Lease Obligation for any purpose under this Agreement (and
no agreement relating to any such operating lease shall be considered a capital
lease for any purpose under this Agreement).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of LC
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 105% of such outstanding LC Obligations or the delivery of a
“backstop” Letter of Credit reasonably satisfactory to the Issuing Bank (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents”:

(i) Dollars,

(ii) (a) euro, or any national currency of any participating member of the EMU,
or (b) in the case of any Foreign Subsidiary, such local currencies held by them
from time to time in the ordinary course of business,

(iii) (a) securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twenty-four (24) months or less
from the date of acquisition, and (b) securities issued or directly and fully
and unconditionally guaranteed or insured by government-sponsored enterprises
with maturities of twenty-four (24) months or less from the date of acquisition,

(iv) marketable direct EEA Government Obligations with maturities of twenty-four
(24) months or less from the date of acquisition,

(v) certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000;

 

5



--------------------------------------------------------------------------------

(vi) repurchase obligations for underlying securities of the types described in
clauses (iii), (iv) and (v) entered into with any financial institution meeting
the qualifications specified in clause (v) above,

(vii) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and
in each case maturing within twenty-four (24) months after the date of creation
thereof,

(viii) marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in each
case maturing within twenty-four (24) months after the date of creation thereof,

(ix) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having one of the two highest ratings obtainable from either Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency) with maturities of twenty-four (24) months or less from the date
of acquisition,

(x) investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (ix) above,

(xi) in the case of any Subsidiary organized or having its principal place of
business outside of the United States, investments of comparable tenor and
credit quality to those described in the foregoing clauses (iii) through
(x) customarily utilized in countries in which such Subsidiary operates, and

(xii) corporate bonds rated at least A-2 by Moody’s or at least A by S&P.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and
(ii) above, provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of its Subsidiaries
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5

 

6



--------------------------------------------------------------------------------

under the Exchange Act), directly or indirectly, of Voting Stock of the Borrower
representing more than 35% or more of the outstanding Voting Stock of the
Borrower;

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or Equivalent Managing Body of the Borrower
cease to be composed of individuals (i) who were members of that board or
Equivalent Managing Body on the first day of such period, (ii) whose election or
nomination to that board or Equivalent Managing Body was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board or Equivalent Managing Body or
(iii) whose election or nomination to that board or Equivalent Managing Body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
Equivalent Managing Body; or

(c) a “change of control” or similar provision as set forth in any indenture or
other instrument evidencing any Material Indebtedness of a Group Member has
occurred obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein (or to offer to do so).

“Closing Date”: the date on which the conditions precedent set forth in
Section 6 shall have been satisfied (or waived in accordance with the terms
hereof) and the initial funding occurs, which date is December 20, 2013.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all Property of the Loan Parties (other than Excluded Assets), now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: as applicable, any Term Commitment or Revolving Commitment.

“Commitment Fee Rate”: 0.25% per annum; provided that, on and after the first
Adjustment Date occurring after the completion of three full fiscal quarters of
the Borrower after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.),as amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity or other trade or business, whether or
not incorporated, that is under common control with any Loan Party within the
meaning of Section 4001 of ERISA or is part of a group that includes any Loan
Party and that is treated as a single employer under Section 414 of the Code.

“Communications”: as defined in Section 11.2(b).

 

7



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Depreciation and Amortization Expense”: with respect to any Person
for any period, the total amount of depreciation and amortization expense,
including the amortization of goodwill and other intangibles, deferred financing
fees of such Person and its Subsidiaries, for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(i) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital gains, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income; plus

(b) Consolidated Interest Expense of such Person for such period plus amounts
excluded from the definition of Consolidated Interest Expense pursuant to
clauses (i)(x) and (i)(y) thereof to the extent the same was deducted (and not
added back) in calculating such Consolidated Net Income and, to the extent not
included therein, agency fees paid to the Administrative Agent and the
Collateral Agent; plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d) the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities; provided
that the aggregate amount of cash restructuring charges added back pursuant to
this clause (d) shall not exceed 15.0% of Consolidated EBITDA (prior to giving
effect to this clause (d)) for such four quarter period (calculated on a Pro
Forma Basis); plus

(e) any other non-cash charges, including any write-offs, write-downs or
impairment charges, reducing Consolidated Net Income for such period (provided
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(f) any costs or expense incurred by the Borrower or a Subsidiary pursuant to
any management equity plan or stock option plan or any other

 

8



--------------------------------------------------------------------------------

management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

(g) [Reserved]; plus

(h) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to clause (ii) below for any
previous period and not added back; plus

(i) any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements” (“FAS 160”); plus

(j) rent expense as determined in accordance with GAAP not actually paid in cash
during such period (net of rent expense paid in cash during such period over and
above rent expense as determined in accordance with GAAP); plus

(k) the amount of loss on sale of receivables and related assets in connection
with a receivables financing permitted hereunder deducted (and not added back)
in computing Consolidated Net Income; plus

(l) the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken during such period (calculated on a Pro Forma Basis as though such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (1) such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies are reasonably
identifiable and factually supportable, (2) such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies are
commenced within twelve (12) months of the date thereof in connection with such
actions, (3) no cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies may be added pursuant to this
clause (l) to the extent duplicative of any expenses or charges relating thereto
that are either excluded in computing Consolidated Net Income or included (i.e.,
added back) in computing Consolidated EBITDA for such period, (4) such
adjustments may be incremental to (but not duplicative of) pro forma adjustments
made pursuant to Section 1.3 and (5) the aggregate amount of cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies added pursuant to this clause (l) shall not exceed the greater of
10.0% of Consolidated EBITDA for such four quarter period (calculated on a Pro
Forma Basis) and the

 

9



--------------------------------------------------------------------------------

amount of such cost savings, operating expense reductions, restructuring charges
and expenses and cost-saving synergies that would be compliant with Regulation
S-X under the Securities Act; and

(ii) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period,

all as determined on a consolidated basis for such Person and its Subsidiaries
in accordance with GAAP.

“Consolidated Funded Debt”: at any date, the aggregate amount of indebtedness
that is (or would be) reflected on the balance sheet of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Funded First Lien Debt”: at any date, the aggregate amount of
Consolidated Funded Debt that is secured by a Lien on any of the assets of the
Loan Parties (other than non-consensual Liens and Liens permitted under
Section 8.3(g), 8.3(i), and 8.3(j)). For the avoidance of doubt, Consolidated
Funded Debt outstanding under this Agreement shall constitute Consolidated
Funded First Lien Debt.

“Consolidated Interest Coverage Ratio”: at any date, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries to (b) Consolidated
Interest Expense of the Borrower and its Subsidiaries, in each case, for the
period of four consecutive fiscal quarters ended on such date (or, if such date
is not the last day of any fiscal quarter, the most recently completed fiscal
quarter for which financial statements are required to have been delivered
pursuant to Section 7.1 (or prior to the first such delivery, as of, or for,
such period ended September 30, 2013)), in each case determined on a Pro Forma
Basis.

“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the sum of:

(i) consolidated interest expense of such Person and its Subsidiaries for such
period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding, (w) penalties and interest related to taxes,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (y) any expensing of bridge, commitment and other
financing fees; plus

(ii) consolidated capitalized interest of such Person and its Subsidiaries for
such period, whether paid or accrued; less

 

10



--------------------------------------------------------------------------------

(iii) interest income of such Person and its Subsidiaries for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters ended on such
date (or, if such date is not the last day of any fiscal quarter, the most
recently completed fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 7.1 (or prior to the first such
delivery, as of, or for, such period ended September 30, 2013)), in each case
determined on a Pro Forma Basis.

“Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,

(i) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or costs, charges and
expenses, including, without limitation, any severance costs, integration costs,
relocation costs, and curtailments or modifications to pension and
post-retirement employee benefit plans, shall be excluded,

(ii) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(iii) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(iv) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions (including sales or other
dispositions under a receivables financing permitted hereunder) other than in
the ordinary course of business, as determined in good faith by the Borrower,
shall be excluded,

(v) the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to the Borrower or a Subsidiary
thereof in respect of such period by such Person,

(vi) effects of adjustments in the property and equipment, software and other
intangible assets, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase

 

11



--------------------------------------------------------------------------------

accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded,

(vii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and non-cash charges associated with the roll-over, acceleration or payout of
Capital Stock by management of the Borrower in connection with acquisitions,
shall be excluded;

(viii) any impairment charge or asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles and other assets arising
pursuant to GAAP shall be excluded,

(ix) any net gain or loss in such period (a) due solely to fluctuations in
currency values or (b) resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) shall be
excluded,

(x) any increase in amortization or depreciation or other non-cash charges
resulting from the application of purchase accounting in relation to any
acquisition that is consummated after the Closing Date, net of taxes, shall be
excluded,

(xi) any after-tax effect of income (loss) from early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded,

(xii) any net gain or loss in such period from Hedging Obligations or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standards Codification Topic 815 and related pronouncements shall be
excluded,

(xiii) any fees, charges, costs and expenses incurred in connection with the
Transactions shall be excluded,

(xiv) earn-outs and any expenses or charges (other than depreciation or
amortization expense) related to any equity offering, Investments permitted
hereunder, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted hereunder (including a refinancing thereof) (whether or
not successful), including (a) such fees, expenses or charges related to the
Facility and any receivables financing permitted hereunder and (b) any amendment
or other modification of the Loan Documents and any receivables financing
permitted hereunder, shall be excluded, and

(xv) any charges or expenses pursuant to any employee equity plan or stock
option plan or any other management or employee benefit plan or agreement,
pension plan, stock subscription or shareholder agreement, and related payroll
taxes, shall be excluded.

In addition, to the extent not already included in the Net Income of such Person
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include the amount of proceeds received from
business

 

12



--------------------------------------------------------------------------------

interruption insurance and reimbursements of any expenses and charges that are
covered by indemnification or other reimbursement provisions in connection with
any Investment permitted hereunder or any sale, conveyance or other Disposition
permitted hereunder.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convertible Debt” means any Indebtedness of the Borrower that is convertible
into or exchangeable for Capital Stock of the Borrower, cash or any combination
thereof, and that may be guaranteed by the Borrower’s Subsidiaries and as may be
secured as provided herein.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Loan Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Loan Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Loan Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Loan Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Lender Insolvency
Event. For the avoidance of doubt, a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in such
Lender or any direct or indirect parent company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

 

13



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by the Borrower or its Subsidiaries in connection with a
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to a certificate signed by a Responsible Officer of the Borrower setting forth
the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, but
excluding any sale, issuance, transfer or other disposition of Capital Stock of
the Borrower. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary that
is treated as a disregarded entity for federal income tax purposes if it
directly (or indirectly through one or more Disregarded Domestic Persons) owns
the equity of one or more direct or indirect Foreign Subsidiaries.

“Documentation Agent”: HSBC Bank USA, N.A., in its capacity as documentation
agent under this Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“Earn-Out Obligations”: those certain obligations of the Borrower or any
Subsidiary arising in connection with any acquisition of assets or businesses
permitted under Section 8.7 to the seller of such assets or businesses and the
payment of which is dependent on the future earnings or performance of such
assets or businesses and contained in the agreement relating to such
acquisition, but only to the extent of the reserve, if any, required under GAAP
to be established in respect thereof by the Borrower and its Subsidiaries.

“EEA Government Obligation” means any direct non-callable obligation of any
European Union member for the payment of which obligation the full faith and
credit of the respective nation is pledged; provided that such nation has a
credit rating at least equal to that of the highest rated member nation of the
European Economic Area.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries, (b) any
Defaulting Lender or subsidiary of a Defaulting Lender or (c) any natural
person.

 

14



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environment”: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of Materials of Environmental Concern, or to
protection of human health or safety (to the extent relating to the presence in
the Environment or the Release or threat of Release of Materials of
Environmental Concern), as now or may at any time hereafter be in effect.

“Equivalent Managing Body”: (i) with respect to a manager managed limited
liability company, the board of managers, (ii) with respect to a member managed
limited liability company, the board of directors of its most direct corporate
parent company and (iii) with respect to a partnership, the board of directors
of the general partner to the extent such general partner is a corporation, or
the Equivalent Managing Body of the general partner if such general partner is
not a corporation.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: for any Interest Period with respect to a Eurodollar Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

     Eurodollar Base Rate      Eurodollar Rate =    1.00 – Eurodollar Reserve
Percentage   

where,

 

15



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means, for purposes of clause (a) of this definition, the
rate per annum equal to (i) BBA LIBOR, as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if BBA
LIBOR is not available for such Interest Period, the Base Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding. The Eurodollar Rate
for each outstanding Loan the interest on which is determined by reference to
the Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Assets”: (a) assets of Unrestricted Subsidiaries, (b) assets of
Foreign Subsidiaries, (c) interests in partnerships, joint ventures and
non-Wholly-Owned Subsidiaries which cannot be pledged without the consent
pursuant to the terms of the governing documents of such partnership or joint
venture of one or more third parties, subject to Uniform Commercial Code
override provisions, (d) any assets a security interest in which would result in
material adverse tax consequences as reasonably determined by the Borrower and
the Administrative Agent in writing, (e) any property and assets the pledge of
which would require governmental consent, approval, license or authorization,
subject to Uniform Commercial Code override provisions, (f) any “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, (g) any Margin Stock, (h) any voting
Capital Stock of a Disregarded Domestic Person or Foreign Subsidiary in excess
of 65% of the voting Capital Stock of such Disregarded Domestic Person or
Foreign Subsidiary and (i) deposit accounts, securities accounts, certificates
of deposit or similar property securing letters of credit to the extent the Lien
thereon is permitted under Section 8.3(x).

 

16



--------------------------------------------------------------------------------

“Excluded Hedge Obligation” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Hedge Obligation (or any Guarantee Obligation thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee Obligation of such Guarantor or the grant of such security interest
becomes effective with respect to such Hedge Obligation. If a Hedge Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedge Obligation that is attributable to
swaps for which such Guarantee Obligation or security interest is or becomes
illegal.

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2 (other than
(x) Permitted Unsecured Refinancing Debt and (y) Incremental Term Loans incurred
in reliance on the proviso to the first sentence of Section 2.4(a)).

“Excluded Taxes”: with respect to the Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated), franchise Taxes imposed on it in lieu of net
income Taxes and branch profits (or similar) Taxes imposed on it, in each case,
by any jurisdiction (or any political subdivision thereof) (i) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the Loan
Documents or any transaction contemplated by the Loan Documents), (b) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 4.13), any U.S. federal withholding Tax that (i) is
imposed on amounts payable to such Foreign Lender under any laws in effect at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 4.10(a); or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 4.10(e),
(c) any U.S. federal withholding Tax that is imposed pursuant to FATCA, (d) any
U.S. federal backup withholding taxes imposed under Section 3406 of the Code on
amounts payable to a Lender under the laws in effect at the time such Lender
becomes a party to this Agreement or acquires a participation in all or a
portion of a Lender’s rights and obligations under this Agreement, and (e) any
interest, additions to tax or penalties in respect of the foregoing.

“Existing Credit Facility”: as defined in the definition of “Refinancing”.

“Extending Revolving Lender”: as defined in Section 3.9(e).

 

17



--------------------------------------------------------------------------------

“Extending Term Lender”: as defined in Section 2.6(e).

“Facility”: each of (a) the Term Facility (including, if applicable, any
Incremental Term Facility) and (b) the Revolving Facility (including, if
applicable, any increases to the Revolving Facility as a result of any
Incremental Revolving Commitments) and, in each case, the Loans made thereunder.

“FATCA”: current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and any current or future
Treasury regulations or other official administrative guidance (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS)
promulgated thereunder, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law implementing an intergovernmental
agreement that is included in this definition.

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter”: collectively, (i) the Fee Letter dated November 13, 2013, among
the Borrower, J.P. Morgan Securities LLC and JPMorgan Chase Bank, N.A. and
(ii) the Fee Letter dated November 13, 2013, among the Borrower and Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“First Lien Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
First Lien Debt as of such date to (b) Consolidated EBITDA of the Borrower and
its Subsidiaries for the period of four consecutive fiscal quarters ended on
such date (or, if such date is not the last day of any fiscal quarter, the most
recently completed fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 7.1 (or prior to the first such
delivery, as of, or for, such period ended September 30, 2013)), in each case
determined on a Pro Forma Basis.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

18



--------------------------------------------------------------------------------

“Foreign Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean any benefit plan sponsored, maintained or contributed
to by any Loan Party that, under applicable law other than the laws of the
United States or any political subdivision thereof, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan or (d) the incurrence
of any liability by any Loan Party under applicable law on account of the
complete or partial termination of such Foreign Plan or the complete or partial
withdrawal of any participating employer therein.

“Foreign Subsidiary”: any direct or indirect subsidiary of the Borrower (i) that
is organized under the laws of any jurisdiction other than the United States,
any state thereof or the District of Columbia or (ii) substantially all of the
assets of which are equity in one or more Foreign Subsidiaries.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”: each Domestic Subsidiary of the Borrower that is a Wholly Owned
Subsidiary (other than (i) any Unrestricted Subsidiaries, (ii) Immaterial
Subsidiaries, (iii) any subsidiary to the extent that the burden or cost
(including any potential tax liability) of obtaining a guarantee outweighs the
benefit afforded thereby as reasonably determined by the Borrower and the
Administrative Agent in writing, (iv) any Disregarded Domestic Persons and
(v) any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary) that (x) is a party to the Guarantee and Collateral Agreement on the
Closing Date or (y) becomes a party to the Guarantee and Collateral Agreement
after the Closing Date pursuant to Section 7.10(c).

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account

 

20



--------------------------------------------------------------------------------

of services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedge Agreement.

“Hedge Obligations”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than (i) 2.5% of the consolidated gross revenues (after intercompany
eliminations) of the Borrower and its Subsidiaries or (ii) 1.75% of the
consolidated assets (after intercompany eliminations) of the Borrower and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter; and
(b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 5% of such
consolidated gross revenues and more than 3.5% of the consolidated assets, each
as described in clause (a) above, then the term “Immaterial Subsidiary” shall
not include each such Subsidiary necessary to account for at least 95% of the
consolidated gross revenues and 96.5% of the consolidated assets, each as
described in clause (a) above.

“Increase Revolving Joinder”: as defined in Section 3.8(c).

“Increase Term Joinder”: as defined in Section 2.4(c).

“Incremental Cap”: (x) $150,000,000 plus (y) such additional amount so long as
on the date of incurrence thereof, the First Lien Leverage Ratio, on a Pro Forma
Basis, shall not exceed 2.75 to 1.00.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.8, or has a commitment to make a Loan pursuant to Section 2.4 or 3.8.

“Incremental Refinancing Facility”: any Incremental Term Facility providing for
Incremental Term Loans, the Net Cash Proceeds of which are used substantially
simultaneously with the incurrence thereof to prepay outstanding Term Loans.

“Incremental Revolving Commitment”: as defined in Section 3.8(a).

“Incremental Revolving Loans”: as defined in Section 3.8(a).

“Incremental Term Facility”: as defined in Section 2.4(a).

“Incremental Term Loans”: as defined in Section 2.4(c).

“Incremental Term Loan Commitment”: as defined in Section 2.4(a).

“Incurrence Test”: means that, as of any date, the Consolidated Leverage Ratio,
determined on a Pro Forma Basis on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 7.1(a) or

 

21



--------------------------------------------------------------------------------

Section 7.1(b), shall not exceed the Consolidated Leverage Ratio set forth in
the table below in the column opposite such date.

 

Date

  

Consolidated Leverage Ratio

Closing Date through and including December 31, 2014

   3.25 to 1.00

January 1, 2015 through and including December 31, 2015

   3.00 to 1.00

January 1, 2016 and thereafter

   2.75 to 1.00

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
(i) current trade payables incurred in the ordinary course of such Person’s
business and (ii) any Earn-Out Obligations until they become a liability on the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 8.2 and 9.1(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For purposes of clause (j) above (including as such clause
applies to Section 9.1(e)), the principal amount of Indebtedness in respect of
Hedge Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.

“Indemnified Taxes”: all Taxes other than Excluded Taxes.

 

22



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 11.5(a).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing; (e) trade
secrets and proprietary or confidential information, data and databases,
know-how and proprietary processes, designs, inventions, and any other similar
intangible rights, to the extent not covered by the foregoing, whether statutory
or common law, whether registered or unregistered; and (f) rights, priorities,
and privileges corresponding to any of the foregoing or other similar intangible
assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application grants to the Collateral Agent, for the benefit of
the Secured Parties a security interest in such Intellectual Property,
substantially in the form attached to the Guarantee and Collateral Agreement.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

23



--------------------------------------------------------------------------------

“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) the Borrower may not select an
Interest Period under a Facility that would extend beyond the Revolving
Termination Date or the Term Loan Maturity Date, as applicable. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Internet Domain Names”: all Internet domain names and associated URL addresses.

“Investments”: as defined in Section 8.7.

“IRS”: the United States Internal Revenue Service.

“Issuing Bank”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit and/or such other Lender or Affiliate of a Lender willing to
act, as confirmed in writing, as an Issuing Bank as the Borrower may select, and
Administrative Agent approves, as the Issuing Bank hereunder pursuant to this
Agreement.

“Joint Lead Arrangers”: J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC, in their capacities as lead arrangers and as bookrunners in respect of the
Facility.

“Latest Maturity Date”: at any date of determination, the latest maturity or
termination date applicable to any Loan or Commitment hereunder at such time.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Revolving Percentage of the LC Exposure at such time, adjusted to give
effect to any reallocation under Section 3.7(c)(i) of the LC Exposures of
Defaulting Lenders in effect at such time.

“LC Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Availability Period.

 

24



--------------------------------------------------------------------------------

“LC Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed.

“Lender Insolvency Event”: (a) a Lender or its Parent Company is adjudicated by
a Governmental Authority to be insolvent, or admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of its creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has indicated its consent to or acquiescence in any such proceeding or
appointment.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Issuing Bank and the Swingline Lender.

“Lender Presentation”: the Lender Presentation dated November 20, 2013, and
furnished to the Lenders in connection with the syndication of the Facilities
hereunder.

“Letters of Credit”: any letter of credit issued pursuant to this Agreement.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Liquidity”: the sum of (i) all unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries (provided that cash and Cash Equivalents of the
Borrower and its Subsidiaries shall not be deemed restricted solely as a result
of such cash and Cash Equivalents being subject to a Lien in favor of the
Administrative Agent or any Lender) plus (ii) the lesser of (x) the aggregate
principal amount committed and available to be drawn by the Borrower under the
Revolving Facility (after giving effect to amounts then outstanding) and
(y) $75,000,000.

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder, including Swingline
Loans.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letters and any intercreditor agreements entered into in connection with an
Incremental Facility.

“Loan Party”: each of the Borrower and the Guarantors.

 

25



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Long-Term Indebtedness”: any Indebtedness for borrowed money that, in
accordance with GAAP, constitutes (or, when incurred, constituted) a long-term
liability (other than any revolving credit facility).

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the business, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (b) a material adverse effect
on the ability of the Loan Parties taken as a whole to perform their respective
payment obligations under any Loan Document; (c) a material and adverse effect
on the rights of or remedies available to the Lenders or the Administrative
Agent under any Loan Document; or (d) a material adverse effect on the Liens in
favor of the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or any chemicals,
substances, materials, wastes, pollutants or contaminants in any form regulated
under any Environmental Law, including asbestos and asbestos-containing
materials, polychlorinated biphenyls, radon gas, radiation, and infectious,
biological or medical waste or animal carcasses.

“Maximum Rate”: as defined in Section 4.5(e).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages pursuant to Section 7.10.

“Mortgages”: any mortgages and deeds of trust or any other documents creating
and evidencing a Lien on the Mortgaged Properties made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NESP”: Net Employee Stock Payments, which are the cash payments made by the
Borrower in respect of the personal income tax of its employees associated with
the vesting of restricted stock unit awards, reduced by employee stock plan
contribution

 

26



--------------------------------------------------------------------------------

proceeds and proceeds from the exercise of employee stock options received by
the Borrower.

“Net Cash Proceeds”:

(a) in connection with any Asset Sale, Recovery Event or, if applicable, other
Disposition, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or held in escrow or purchase price
adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received and
net of costs, amounts and taxes set forth below), net of:

(i) attorneys’ fees, accountants’ fees, investment banking fees and other
professional and transactional fees actually incurred in connection therewith;

(ii) amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale, Recovery Event or Disposition (other than Indebtedness secured by
the Security Documents);

(iii) other customary fees and expenses actually incurred in connection
therewith;

(iv) taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); and

(v) amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale or other
Disposition (including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such Asset Sale or other
Disposition); provided that such amounts shall be considered Net Cash Proceeds
upon release of such reserve;

(b) in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Net Income”: with respect to any Person, the net income (loss) of such Person,
determined on a consolidated basis in accordance with GAAP.

 

27



--------------------------------------------------------------------------------

“Net Share Settled Convertible Debt” shall mean any Convertible Debt the terms
of which provide for the payment of a Net Share Settlement to the holder thereof
upon conversion thereof prior to maturity.

“Net Share Settlement” shall mean any settlement received by any holder of
Convertible Debt upon any surrender of its Convertible Debt for conversion
consisting of Qualified Capital Stock, cash or a combination of cash and
Qualified Capital Stock.

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Extending Revolving Lender”: as defined in Section 3.9(b).

“Non-Extending Term Lender”: as defined in Section 2.6(b).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding (or that would
accrue but for the commencement of any such proceeding), relating to the
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Loan Parties to any Agent or to any Lender (or, in the case of Specified
Hedge Agreements or Specified Cash Management Agreements, any Qualified
Counterparty) or any Affiliate of any Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement, Specified Cash Management Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to any Agent
or to any Lender that are required to be paid by the Borrower pursuant hereto)
or otherwise; provided that any obligations under Specified Hedging Agreements
shall not constitute “Obligations” for purposes of this definition to the extent
such obligations constitute Excluded Hedge Obligations.

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Other Taxes”: any and all present or future stamp, documentary, recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

28



--------------------------------------------------------------------------------

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant”: as defined in Section 11.6(e).

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided that

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Capital Stock in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary thereof or the
Borrower or a Subsidiary thereof shall have offered to purchase 100% of such
Capital Stock, and the Borrower shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of the Borrower, each of the actions
set forth in Sections 7.10 and 7.11, as applicable;

(d) (i) at the time of such transaction and after giving effect thereto on a Pro
Forma Basis, the Incurrence Test shall be satisfied (and, in the case of any
Permitted Acquisition for aggregate consideration in excess of $100,000,000, the
Administrative Agent shall have received a certificate from the Chief Financial
Officer of the Borrower demonstrating such compliance calculation in reasonable
detail) and (ii) at the time of such transaction and after giving effect
thereto, Liquidity shall not be less than $250,000,000;

(e) the aggregate amount of Investments consisting of such Permitted
Acquisitions by Loan Parties in assets that are not (or do not become) owned by
a Loan Party or in Capital Stock of Persons that do not become Loan Parties
shall not exceed $300,000,000 during the term of this Agreement; provided that
the requirement of this clause (e) shall not apply if the Consolidated Leverage
Ratio on a Pro Forma Basis does not exceed 2.00 to 1.00;

 

29



--------------------------------------------------------------------------------

(f) the Borrower shall have delivered to the Administrative Agent at least five
(5) Business Days (or such shorter period acceptable to the Administrative
Agent) prior to such proposed acquisition, a Compliance Certificate certifying
compliance with the Consolidated Leverage Ratio and the minimum Liquidity
requirement, each as required under clause (d) above and compliance with clause
(e) above and (g) below, together with reasonably detailed back-up for
determining such compliance, and, if the total consideration paid in connection
with such Permitted Acquisition (including any Earn-Out Obligations and any
Indebtedness of any Acquired Person that is assumed by the Borrower or any of
its Subsidiaries following such acquisition) exceeds $100,000,000, unless the
Required Lenders shall otherwise agree, the Borrower shall have provided the
Administrative Agent and the Lenders with (A) historical financial statements
for the last three fiscal years (or, if less, the number of years since
formation) of the person or business to be acquired (audited if available
without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period which are available, (B) copies of all material
documentation pertaining to such transaction, and (C) all such other information
and data relating to such transaction or the person or business to be acquired
as may be reasonably requested by the Administrative Agent; and

(g) any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition.

“Permitted Bond Hedge” shall mean any bond hedge, call option or capped call
option or similar derivative instrument that relates to the common stock of the
Borrower purchased by the Borrower, the purpose of which is to effectively
increase the conversion premium of any Convertible Debt issued by Borrower.

“Permitted Call Spread” shall mean, collectively, any Permitted Bond Hedge and
any Permitted Warrant.

“Permitted Net Share Settled Convertible Debt” shall mean Net Share Settled
Convertible Debt that constitutes Permitted Unsecured Debt.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums, accrued and unpaid interest and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by

 

30



--------------------------------------------------------------------------------

any amount equal to any existing commitments unutilized thereunder; (c) the
respective obligor or obligors shall be the same on the refinancing Indebtedness
as on the Indebtedness being refinanced; (d) the security, if any, for the
refinancing Indebtedness shall be substantially the same as that for the
Indebtedness being refinanced (except to the extent that less security is
granted to holders of refinancing Indebtedness); and (e) if the Indebtedness
being refinanced is subordinated to the Obligations, the refinancing
Indebtedness is subordinated to the Obligations on terms that are at least as
favorable, taken as a whole, as the Indebtedness being refinanced (as determined
in good faith and, if requested by the Administrative Agent, certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower)
and the holders of such refinancing Indebtedness have entered into any customary
subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination.

“Permitted Unsecured Debt”: unsecured Indebtedness of a Loan Party; provided
that: (i) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the date
that is ninety one (91) days after the Latest Maturity Date of all Commitments
and Loans then in effect (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default); (ii) the covenants, events of default, Guarantees
and other terms of such Indebtedness are customary for similar Indebtedness in
light of then-prevailing market conditions (it being understood that such
Indebtedness shall not include any financial maintenance covenants that are more
restrictive than the provisions of Section 8.1) and in any event, when taken as
a whole (other than interest rate and redemption premiums), are not more
restrictive to the Borrower and the Subsidiaries than those set forth in this
Agreement (as determined in good faith by the Borrower and a certificate of the
Chief Financial Officer of the Borrower delivered to the Administrative Agent to
that effect shall be conclusive evidence that such terms and conditions satisfy
such requirement); (iii) if such Indebtedness is Subordinated Indebtedness, the
Facilities have been, and while the Facilities remain outstanding no other
Indebtedness is or is permitted to be, designated as “Designated Senior Debt” or
its equivalent in respect of such Indebtedness; (iv) such Indebtedness shall not
have any obligors that are not Loan Parties; (v) immediately before and
immediately after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis, no Default or Event of Default shall have occurred and be
continuing; and (vi) immediately after giving effect to the incurrence of such
Indebtedness, the Incurrence Test shall be satisfied, and the Administrative
Agent shall have received a certificate from the Chief Financial Officer of the
Borrower demonstrating such compliance calculation in reasonable detail;
provided further, that Net Share Settled Convertible Debt that (A) would
constitute Permitted Unsecured Debt but for the inclusion of a Net Share
Settlement provision and (B) is in an amount that would be permitted under the
proviso to clause (i) of Section 8.2(m) shall be deemed to constitute Permitted
Unsecured Debt.

“Permitted Unsecured Refinancing Debt”: unsecured Indebtedness (including
Convertible Debt) incurred by the Borrower in the form of one or more series of
unsecured notes; provided that (i) such Indebtedness is issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in

 

31



--------------------------------------------------------------------------------

exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans (“Refinanced Debt”), (ii) such extending, renewing or
refinancing Indebtedness is in an original aggregate principal amount (or
accreted value, if applicable) not greater than the aggregate principal amount
(or accreted value, if applicable) of the Refinanced Debt except by an amount
equal to unpaid accrued interest and premium thereon and fees and expenses
(including upfront fees and original issue discount (“OID”)) in connection with
such exchange, modification, refinancing, refunding, renewal or replacement,
(iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, with 100% of the Net Cash Proceeds of such
Indebtedness, on the date such Indebtedness is issued, incurred or obtained),
(iv) the terms of such Indebtedness shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligation or other principal
payment prior to the maturity date of the Refinanced Debt, other than
(A) customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event, liquidation or dissolution or other customary
events, and customary acceleration rights upon an event of default and
(B) offers or rights to convert or exchange Convertible Debt, (v) such
Indebtedness shall have pricing, fees (including OID), optional prepayment,
redemption premiums and subordination terms as determined by the Borrower and
the investors providing such Indebtedness, (vi) the terms and conditions of such
Indebtedness (except as otherwise provided in clauses (iv) and (v) above) are
(taken as a whole) no more favorable to the lenders or holders providing such
Indebtedness, than those applicable to the Refinanced Debt (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date)
and (vii) such Indebtedness shall not be guaranteed by any Person other than a
Loan Party.

“Permitted Warrant” shall mean any call option, warrant or similar derivative
instrument that relates to the common stock of the Borrower sold by the Borrower
concurrently with the purchase by Borrower of a Permitted Bond Hedge, the
purpose of which is to offset the cost to Borrower of such Permitted Bond Hedge.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which any Loan Party or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: IntraLinks or a similar site to which the Lenders have been granted
access.

“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

 

32



--------------------------------------------------------------------------------

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pricing Grid”: the table set forth below.

 

Consolidated

Leverage Ratio

   Applicable Margin
for Eurodollar
Loans   Applicable Margin
for Base Rate
Loans   Commitment Fee
Rate

Less than or equal to 1.25 to 1.00

       1.25 %       0.25 %       0.25 %

Greater than 1.25 to 1.00 but less than or equal to 1.75 to 1.00

       1.50 %       0.50 %       0.25 %

Greater than 1.75 to 1.00 but less than or equal to 2.75 to 1.00

       1.75 %       0.75 %       0.25 %

Greater than 2.75 to 1.00

       2.00 %       1.00 %       0.30 %

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Commitment Fee Rate resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (each such date, an “Adjustment Date”) that
is three Business days after each date on which financial statements are
delivered to the Lenders pursuant to Section 7.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 7.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Pricing Grid shall apply. In addition, at all times
while a Default or Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the Pricing Grid shall apply. Each
determination of the Consolidated Leverage Ratio pursuant to the Pricing Grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 7.2(a).

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(a) the Borrower shall as soon as practicable deliver to the Administrative
Agent the correct financial statements for such Applicable Period, (b) the
Applicable Margin shall be determined as if the pricing level for such higher
Applicable Margin were applicable for such Applicable Period, and (c) the
Borrower shall within 10 Business Days of demand thereof by the Administrative

 

33



--------------------------------------------------------------------------------

Agent pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis”: for purposes of calculating compliance with the financial
covenants or any other financial ratios or tests, such calculation shall be made
in accordance with Section 1.3.

“Projections”: as defined in Section 7.2(b).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender”: as defined in Section 7.2.

“Qualified Capital Stock”: any Capital Stock that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the ninety-first (91st) day following the
Latest Maturity Date, or (y) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Capital
Stock referred to in clause (x) above, in each case, at any time on or after the
ninety-first (91st) day following the Latest Maturity Date.

“Qualified Counterparty”: with respect to any Hedge Agreement or Cash Management
Agreement, any counterparty thereto that is, or that at the time such Hedge
Agreement or Cash Management Agreement was entered into, was, a Lender, an
Affiliate of a Lender, an Agent or an Affiliate of an Agent (or, in the case of
any such any Hedge Agreement entered into prior to the Closing Date, any
counterparty that was a Lender, an Affiliate of a Lender, an Agent or an
Affiliate of an Agent on the Closing Date); provided that, in the event a
counterparty to a Hedge Agreement or Cash Management Agreement

 

34



--------------------------------------------------------------------------------

at the time such Hedge Agreement or Cash Management Agreement was entered into
(or, in the case of any Hedge Agreement entered into prior to the Closing Date,
on the Closing Date) was a Qualified Counterparty, such counterparty shall
constitute a Qualified Counterparty hereunder and under the other Loan
Documents.

“Quarterly Payment Date”: March 31, June 30, September 30 and December 31 of
each year.

“Recovery Event”: any settlement of or payment in excess of $5,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.

“Refinanced Term Loans”: as defined in Section 11.1.

“Refinancing”: the repayment in full of all amounts outstanding under that
certain Credit Agreement dated as of December 18, 2012 (the “Existing Credit
Facility”) among the Borrower, the lenders party thereto from time to time and
Morgan Stanley Senior Funding, Inc., as administrative agent and the discharge
(or the making of arrangements for discharge) of all Liens granted in connection
therewith (other than Liens permitted pursuant to Section 8.3).

“Register”: as defined in Section 11.6(d).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Bank pursuant to Section 3.6(e) for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to (x) acquire or repair assets useful in its business or
(y) make Permitted Acquisitions.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to

 

35



--------------------------------------------------------------------------------

the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s or its Subsidiaries’ businesses.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event, or, if within such twelve (12) month period the Borrower or a Subsidiary
has entered into an agreement in definitive form to apply any such Net Cash
Proceeds to a Reinvestment Event, then such period shall be extended, solely for
purposes of applying such Net Cash Proceeds pursuant to such agreement, for a
period of six (6) months and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
useful in the Borrower’s or its Subsidiaries’ businesses or make Permitted
Acquisitions with all or any portion of the relevant Reinvestment Deferred
Amount.

“Related Party”: with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.

“Related Party Register”: as defined in Section 11.6(d).

“Release”: any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in Section 11.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
binding determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.

 

36



--------------------------------------------------------------------------------

“Restricted Payments”: as defined in Section 8.6.

“Revolving Availability Period”: the period from the Closing Date to the
Revolving Termination Date.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The amount of the Total Revolving Commitments on
the Closing Date is $300,000,000.

“Revolving Commitment Increase Effective Date”: as defined in Section 3.8(a).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the LC Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a), together with Incremental
Revolving Loans, if any.

“Revolving Notice Date”: as defined in Section 3.9(b).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments. If the Revolving Commitments have terminated or expired, the
Revolving Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Revolving Termination Date”: the date that is five (5) years after the Closing
Date.

“S&P”: Standard & Poor’s Ratings Services.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

37



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Lenders, the Administrative
Agent, the Collateral Agent, the Qualified Counterparties, the Issuing Bank and
the Swingline Lender, and each of their successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Administrative Agent
or the Collateral Agent granting a Lien on any Property of any Person to secure
the Obligations of any Loan Party under any Loan Document, Specified Hedge
Agreement or Specified Cash Management Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on the sum of its debts and other
liabilities, including contingent liabilities; (c) such Person has not, does not
intend to, and does not believe (nor should it reasonably believe) that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise); and (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.

“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year.

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) the Borrower or any of its Subsidiaries and (b) any Qualified
Counterparty, as counterparty; provided, that any release of Collateral or
Guarantors

 

38



--------------------------------------------------------------------------------

effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Specified Cash Management Agreements. No
Specified Cash Management Agreement shall create in favor of any Qualified
Counterparty thereof that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement; provided, however, nothing herein
shall limit the rights of any such Qualified Counterparty set forth in such
Specified Cash Management Agreement.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower or any of its Subsidiaries and (b) any Qualified Counterparty, as
counterparty; provided that any release of Collateral or Guarantors effected in
the manner permitted by this Agreement shall not require the consent of holders
of obligations under Specified Hedge Agreements. No Specified Hedge Agreement
shall create in favor of any Qualified Counterparty thereof that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement; provided, however, nothing herein shall limit the rights
of any such Qualified Counterparty set forth in such Specified Hedge Agreement.

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary of the Borrower for which a security interest can be
perfected by delivering such certificates.

“Subordinated Indebtedness”: any Indebtedness of the Borrower or a Guarantor the
payment of principal and interest of which and other obligations of the Borrower
or such Guarantor in respect thereof are subordinated to the prior payment in
full of the Obligations on terms and conditions customary for the applicable
Subordinated Indebtedness.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
Notwithstanding the foregoing, an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Borrower or any of its Subsidiaries (except for purposes
of (i) the definition of Unrestricted Subsidiary contained herein and
(ii) Sections 5.22, 5.23 and 5.24) for purposes of this Agreement.

“Subsidiary Redesignation”: as defined in Section 7.14.

“Survey”: a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of

 

39



--------------------------------------------------------------------------------

such Mortgaged Property or any easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property; provided that the Borrower shall have a reasonable amount of
time to deliver such redated survey, (iii) certified by the surveyor (in a
manner reasonably acceptable to the Administrative Agent) to the Administrative
Agent, the Collateral Agent and the Title Company, (iv) complying in all
respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue customary endorsements or (b) otherwise
reasonably acceptable to the Collateral Agent.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $30,000,000.

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: a Loan made pursuant to Section 3.3.

“Syndication Agent”: Wells Fargo Bank, National Association, in its capacity as
syndication agent under this agreement.

“Taxes”: all present or future taxes, levies, imposts, duties, fees, deductions
or withholdings or other charges imposed by any Governmental Authority, and any
interest, penalties or additions to tax imposed with respect thereto.

“Term B Incremental Term Loans”: Incremental Term Loans syndicated in the
institutional term loan market that reflect a “term loan B” structure.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original Total Term
Commitments is $300,000,000, which Term Commitments were reduced to zero
immediately upon the funding of the Term Loans on the Closing Date.

 

40



--------------------------------------------------------------------------------

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1, together with any Incremental Term
Loans, if applicable.

“Term Loan Increase Effective Date”: as defined in Section 2.4(a).

“Term Loan Maturity Date”: the date that is five (5) years after the Closing
Date.

“Term Notice Date”: as defined in Section 2.6(b).

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Title Company”: any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Collateral Agent.

“Total Assets”: the total consolidated assets of the Borrower and its
Subsidiaries, as shown on the most recent balance sheet of the Borrower.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

“Transactions”: collectively, (a) the Refinancing, (b) the borrowing of the
Loans on the Closing Date, (c) the other transactions contemplated by the Loan
Documents and (d) the payment of fees, commissions and expenses in connection
with each of the foregoing.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“UCC Filing Collateral”: Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

 

41



--------------------------------------------------------------------------------

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (A) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary and (B) any subsidiary of an Unrestricted
Subsidiary.

“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote, directly or indirectly, in the
election of the board of directors or Equivalent Managing Body of such Person.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and permitted assigns.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

42



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP in effect as of the
date hereof; provided that, if either the Borrower notifies the Administrative
Agent that such Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Administrative Agent, the Borrower and the Required Lenders
shall negotiate in good faith to amend such provision to preserve the original
intent in light of the change in GAAP; provided that such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

1.3 Pro Forma Adjustments.

In the event that the Borrower or any Subsidiary incurs, assumes, guarantees,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred under any revolving credit facility or other incurrence of Indebtedness
for working capital purposes pursuant to working capital facilities unless, in
each case, such Indebtedness has been permanently repaid and has not been
replaced) subsequent to the commencement of the period for which the
Consolidated Leverage Ratio, the First Lien Leverage Ratio or the Consolidated
Interest Coverage Ratio (collectively, the “Financial Ratios”) is being
calculated but prior to or simultaneously with the event for which the
calculation of such Financial Ratio is made (the “Calculation Date”), then the
applicable Financial Ratio, shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness as if the same had occurred at the beginning of the applicable
period.

Subject to the last paragraph of this Section 1.3, for purposes of making
computations herein, Investments, acquisitions, dispositions, mergers,
consolidations, designations and/or redesignations of Unrestricted Subsidiaries
and discontinued operations (as determined in accordance with GAAP) that have
been made (or committed to be made pursuant to a definitive agreement) by the
Borrower or any of its Subsidiaries

 

43



--------------------------------------------------------------------------------

during the reference period or subsequent to such reference period and on or
prior to or simultaneously with the Calculation Date shall be calculated on a
pro forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations, designations and/or redesignations of Unrestricted
Subsidiaries and discontinued operations (and the change in any associated
Indebtedness and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the reference period. If since the beginning of
such period any Person that subsequently became a Subsidiary or was merged with
or into the Borrower or any of its Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation, designation or redesignation of Unrestricted Subsidiaries or
discontinued operation that would have required adjustment pursuant to this
definition, then the Financial Ratios shall be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
merger, consolidation, designation or redesignation or discontinued operation
had occurred at the beginning of the applicable period.

Subject to the last paragraph of this Section 1.3. for purposes of this
Section 1.3, whenever pro forma effect is to be given to a transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, without duplication, cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies resulting from such Investment, acquisition, disposition,
merger, consolidation, designation and/or redesignation of Unrestricted
Subsidiaries or discontinued operation or other transaction, in each case
calculated in the manner described in, and not to exceed the amount set forth in
clause (l) of, the definition of Consolidated EBITDA.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the applicable calculation date had been the applicable rate
for the entire period (taking into account any obligations under Hedge
Agreements applicable to such Indebtedness). Interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the second paragraph of this
Section 1.3. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

Notwithstanding the foregoing or anything to the contrary herein, for purposes
of determining any Financial Ratio for purposes of any determination of the
Applicable Margin and actual (and not pro forma) compliance with Section 8.1,
pro forma effect shall not be given to events occurring following the last day
of the applicable period of four consecutive fiscal quarters.

 

44



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 4.3.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit B-1
(which notice must be received by the Administrative Agent prior to 2:00 p.m.,
New York City time, (i) three (3) Business Days prior to the anticipated Closing
Date, in the case of Eurodollar Loans, or (ii) one (1) Business Day prior to the
anticipated Closing Date, in the case of Base Rate Loans) requesting that the
applicable Term Lenders make the Term Loans on the Closing Date and specifying
the amount to be borrowed. Upon receipt of such notice the Administrative Agent
shall promptly notify each applicable Term Lender thereof. Not later than 12:00
noon, New York City time, on the Closing Date, each applicable Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall make the proceeds of such Term Loan
or Term Loans available to the Borrower on the Closing Date by wire transfer in
immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent.

2.3 Repayment of Term Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date on March 31, 2014, the Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the principal
amount of Term Loans then outstanding in an amount equal to the percentage set
forth opposite such Quarterly Payment Date in this Section 2.3 of the aggregate
initial principal amounts of all Term Loans borrowed by the Borrower on the
Closing Date pursuant to Section 2.1 (which amounts shall be reduced as a result
of the application of prepayments (which, for the avoidance of doubt, shall not
include repayments pursuant to this Section 2.3) in accordance with the order of
priority set forth in Section 4.8). The remaining unpaid principal amount of the
Term Loans and all other Obligations under or in respect of the Term Loans shall
be due and payable in full, if not earlier in accordance with this Agreement, on
the Term Loan Maturity Date.

 

Quarterly Payment Date

   Percentage

March 31, 2014

   1.25%

June 30, 2014

   1.25%

September 30, 2014

   1.25%

 

45



--------------------------------------------------------------------------------

Quarterly Payment Date

   Percentage  

December 31, 2014

     1.25 % 

March 31, 2015

     1.25 % 

June 30, 2015

     1.25 % 

September 30, 2015

     1.25 % 

December 31, 2015

     1.25 % 

March 31, 2016

     2.50 % 

June 30, 2016

     2.50 % 

September 30, 2016

     2.50 % 

December 31, 2016

     2.50 % 

March 31, 2017

     2.50 % 

June 30, 2017

     2.50 % 

September 30, 2017

     2.50 % 

December 31, 2017

     2.50 % 

March 31, 2018

     2.50 % 

June 30, 2018

     2.50 % 

September 30, 2018

     2.50 % 

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Closing Date by written notice to the Administrative Agent elect to increase
the Term Facility and/or request the establishment of one or more new term loan
facilities (each, an “Incremental Term Facility”) with term loan commitments
(each, an “Incremental Term Loan Commitment” and the loans made pursuant to such
Incremental Term Loan Commitment, the “Incremental Term Loans”) in an aggregate
amount, when combined with the aggregate amount of all Incremental Revolving
Commitments that shall have become effective (and assuming the full funding of
such Incremental Term Loan Commitment and of all Incremental Revolving
Commitments that shall have become effective), not in excess of the Incremental
Cap, and in minimum increments of $1,000,000 and a minimum amount of $10,000,000
(or such lesser amount equal to the remaining maximum amount of permitted
Incremental Commitments); provided that Incremental Refinancing Facilities and
Incremental Term Loans thereunder may be

 

46



--------------------------------------------------------------------------------

incurred without regard to the Incremental Cap (and any such Term Loans shall
not reduce availability under clause (x) of the definition of Incremental Cap).
Each such notice shall specify (i) the date (each, a “Term Loan Increase
Effective Date”) on which the Borrower proposes that the Incremental Term Loan
Commitment shall be effective, which shall be a date not less than three
(3) Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person (which, if not a
Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed)) to whom the Borrower proposes any portion of such
Incremental Term Loan Commitment be allocated and the amounts of such
allocations.

(b) Conditions. The requested Incremental Term Loan Commitments shall become
effective as of such Term Loan Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied;

(ii) [reserved];

(iii) [reserved];

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

(v) no Lender will be required to participate in any Incremental Term Facility
without its consent.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i) terms and provisions of Term Loan made pursuant to an Incremental Term Loan
Commitment (the “Incremental Term Loans”) shall be on terms consistent with the
then-existing Term Loans (except as otherwise set forth herein) and, to the
extent not consistent with such existing Term Loans, on terms agreed upon
between the Borrower and the Lenders providing such Incremental Term Loans and
reasonably acceptable to the Administrative Agent (except as otherwise set forth
herein) (it being understood that such Incremental Term Loans may be part of the
existing tranche of Term Loans or may comprise one or more new tranches of Term
Loans); provided that if such Incremental Term Loans are Term B Incremental Term
Loans, the terms of such Incremental Term Facility may include a customary
“excess cash flow sweep”; provided that, unless the Incremental Term Facility is
an Incremental Refinancing Facility, any amount of excess cash flow subject to
such excess cash flow sweep shall be required to be applied to the ratable
prepayment of all Term Loans and Incremental Term Loans then outstanding
hereunder;

 

47



--------------------------------------------------------------------------------

(ii) the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the then remaining weighted average life to maturity of
the existing Term Loans;

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date; and

(iv) [reserved];

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans made
pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender with such an
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e) Ranking. The Incremental Term Loans and Incremental Term Loan Commitments
established pursuant to this Section 2.4 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from (x) security interests created by the Security
Documents and the guarantees of the Guarantors and (y) prepayments of the Term
Facility unless the Borrower and the Lenders in respect of the Incremental Term
Facility elect lesser payments. The Loan Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to be perfected under the Uniform Commercial Code or otherwise after giving
effect to the establishment of any such class of Incremental Loans or any such
Incremental Commitments.

2.5 [Reserved.]

2.6 Extension of Maturity Date in Respect of Term Facility.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Term Lenders) not later than 30 days prior
to the Term Loan Maturity Date then in effect hereunder in respect of the Term
Facility (the “Existing Term Facility Maturity Date”), request that each Term
Lender

 

48



--------------------------------------------------------------------------------

extend such Lender’s Term Loan Maturity Date in respect of the Term Facility;
provided that (i) the interest rate margins, interest rate “floors,” fees and
maturity applicable to any Term Loan shall be determined by the Borrower and the
Extending Lenders and (ii) any such extension shall be on the terms and pursuant
to documentation to be determined by the Borrower and the Extending Term
Lenders.

(b) Term Lender Elections to Extend. Each Term Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given within
10 Business Days of delivery of the notice referred to in clause (a) (or such
other period as the Borrower and the Administrative Agent shall mutually agree)
(the “Term Notice Date”), advise the Administrative Agent whether or not such
Term Lender agrees to such extension (and each Term Lender that determines not
to so extend its Term Loan Maturity Date (a “Non-Extending Term Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Term Notice Date) and any Term Lender that
does not so advise the Administrative Agent on or before the Term Notice Date
shall be deemed to be a Non-Extending Term Lender. The election of any Term
Lender to agree to such extension shall not obligate any other Term Lender to so
agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Term Lender’s determination under this Section promptly
following the Term Notice Date.

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Term Lender with, and add as “Term Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Term Commitment Lender”) as provided in Section 11.6; provided that each of such
Additional Term Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Term Commitment Lender shall undertake a Term
Commitment (and, if any such Additional Term Commitment Lender is already a Term
Lender, its Term Commitment shall be in addition to any other Term Commitment of
such Lender hereunder on such date).

(e) Extension Requirement. If (and only if) any Term Lender has agreed so to
extend its Term Loan Maturity Date (each, an “Extending Term Lender”), the Term
Loan Maturity Date in respect of the Term Facility of each Extending Term Lender
and of each Additional Term Commitment Lender shall be extended subject to the
terms of any such notice of extension and each Additional Term Commitment Lender
shall thereupon become a “Term Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the effective date of such extension signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on

 

49



--------------------------------------------------------------------------------

and as of the effective date of such extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.6, the representations and
warranties contained in subsection (b) of Section 5.1 shall be deemed to refer
to the most recent statements furnished pursuant to subsection (c), of
Section 7.1, and (B) no Default exists. In addition, on the Term Loan Maturity
Date of each Non-Extending Term Lender, the Borrower shall repay any
non-extended Term Loans of such Non-Extending Term Lender outstanding on such
date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 2.6.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage the sum of (i) the LC Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Availability Period the Borrower may use the Revolving Commitments by borrowing,
prepaying and reborrowing the Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
3.3 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2 Procedure for Revolving Loan Borrowing.

(a) The Borrower may borrow under the Revolving Commitments during the Revolving
Availability Period on any Business Day; provided that the Borrower shall give
the Administrative Agent irrevocable notice substantially in the form of Exhibit
B-1 (any such notice, a “Borrowing Notice”) (which notice must be received by
the Administrative Agent prior to 2:00 p.m., New York City time, (i) three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) one (1) Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans) (provided that any such notice of a
borrowing of Base Rate Loans to finance the reimbursement of an LC Disbursement
may be given not later than 10:00 a.m., New York City time, on the date of the
proposed borrowing), specifying (w) the amount and Type of

 

50



--------------------------------------------------------------------------------

Revolving Loans to be borrowed, (x) the requested Borrowing Date, (y) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor and (z) the
location and number of the Borrower’s account to which funds are to be
disbursed. If no election as to the Type of Revolving Loan is specified, then
the requested borrowing shall be a Base Rate Revolving Loan. If no Interest
Period is specified with respect to any requested Eurodollar Revolving Loans,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $5,000,000 or a multiple of
$1,000,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $5,000,000 or $1,000,000, as the case may be, such
lesser amounts) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $5,000,000 or $1,000,000, as the case may
be, such lesser amounts); provided that (x) the Swingline Lender may request, on
behalf of the Borrower, borrowings under the Revolving Commitments that are Base
Rate Loans in other amounts pursuant to Section 3.3 and (y) borrowings of Base
Rate Loans pursuant to Section 3.6(e) shall not be subject to the foregoing
minimum amounts. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower prior to
12:00 noon, New York City time, on the Borrowing Date requested by the Borrower
by wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Revolving Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable borrowing notice;
provided that Base Rate Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Revolving
Lender prior to the proposed date of any borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Loan, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Revolving Lender has not in fact made its share of
the applicable Revolving Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to Base Rate Loans. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Revolving Loan.

 

51



--------------------------------------------------------------------------------

3.3 Swingline Loans.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Availability Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans hereunder, may exceed the Swingline
Commitment then in effect), (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero and (iii) the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. During the Revolving Availability Period, the Borrower may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof; provided that the Borrower
shall repay all outstanding Swingline Loans on the earlier of (x) the Revolving
Termination Date and (y) the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made. Swingline Loans shall be Base Rate Loans
only.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed promptly by telecopy or hand
delivery of an executed Borrowing Notice), not later than 12:00 noon, New York
City time, on the day of the proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 3.6(g), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Revolving Percentage of the
aggregate amount of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Revolving Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that, in making any Swingline

 

52



--------------------------------------------------------------------------------

Loan, the Swingline Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrower
deemed made pursuant to Section 6.2. Each Revolving Lender further acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 3.2 with respect to
Revolving Loans made by such Lender (and Section 3.2 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

3.4 Revolving Facility Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Availability Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the Quarterly Payment Date and on the Revolving
Termination Date, commencing on the first of such dates to occur after the date
hereof.

(b) [Reserved.]

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

3.5 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to

 

53



--------------------------------------------------------------------------------

reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further, that such notice may be contingent on the occurrence of a refinancing
or the consummation of a sale, transfer, lease or other disposition of assets
and may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Any such
reduction shall be in an amount equal to $5,000,000, or a multiple of $1,000,000
in excess thereof (or, if less, the amount of the Revolving Commitments then in
effect), and shall reduce permanently the Revolving Commitments then in effect.

3.6 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for its
own account (or so long as the Borrower is a joint and several co-applicant with
respect thereto, the account of any Subsidiary), in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Revolving Availability Period. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first sentence of this paragraph,
it will be fully responsible for the reimbursement of LC Disbursements, the
payment of interest thereon and the payment of fees due under Section 3.6(k) to
the same extent as if it were the sole account party in respect of such Letter
of Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made to
any person or entity (i) to fund any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country, or (ii) in any other manner
that would result in a violation of any Sanctions or Anti-Corruption Laws by any
party to this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section)), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of

 

54



--------------------------------------------------------------------------------

Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the sum of
the Total Revolving Extensions of Credit shall not exceed the Total Revolving
Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Termination Date; provided
that any Letter of Credit may contain customary automatic renewal provisions
agreed upon by the Borrower and the Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal. In the event the Revolving Termination Date shall
be extended as provided in Section 3.9, Letters of Credit with expiry dates
beyond the original Revolving Termination Date will be limited to the amount of
the Revolving Commitments that shall have been extended beyond that date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender, the Issuing Bank hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Revolving Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments or any force majeure or
other event that under any rule of law or uniform practices to which any Letter
of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after

 

55



--------------------------------------------------------------------------------

the expiration thereof or of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the Issuing Bank
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrower deemed made pursuant to
Section 6.2.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 1:00 p.m., New York City time on such date, or, if such notice has not
been received by the Borrower prior to such time on such date, then not later
than 3:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 1:00 p.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $5,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 3.2 or 3.3 that
such payment be financed with a Base Rate Revolving Loan or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Revolving Loan or Swingline Loan. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 3.2 with respect to
Revolving Loans made by such Lender (and Section 3.2 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Base Rate Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any

 

56



--------------------------------------------------------------------------------

term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to

 

57



--------------------------------------------------------------------------------

Base Rate Revolving Loans; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 4.5(c) shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Revolving Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Revolving
Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.6(k). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 9.1(f). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the Reimbursement Obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the

 

58



--------------------------------------------------------------------------------

total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Fees and Other Charges.

(i) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility on the face amount of such Letter
of Credit, shared ratably among the Revolving Lenders and payable on each
Quarterly Payment Date in arrears on each LC Fee Payment Date after the issuance
date of such Letter of Credit. In addition, the Borrower shall pay to the
Issuing Bank for its own account a fronting fee of 0.125% per annum on the face
amount of each Letter of Credit, payable quarterly in arrears on each LC Fee
Payment Date after the issuance date of such Letter of Credit.

(ii) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing Bank in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.

3.7 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.4(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure of such Defaulting Lender (other
than any portion thereof with respect to which such Defaulting Lender shall have
funded its participation as contemplated by Section 3.3(c)) and LC Exposure of
such Defaulting Lender (other than any portion thereof attributable to
unreimbursed LC Disbursements with respect to which such Defaulting Lender shall
have funded its participation as contemplated by Sections 3.6(d) and 3.6(e))
shall be reallocated among the non-Defaulting Lenders in

 

59



--------------------------------------------------------------------------------

accordance with their respective Revolving Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments, (y) each
non-Defaulting Lender’s Revolving Extensions of Credit plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed such non-Defaulting
Lender’s Revolving Commitment and (z) the conditions set forth in Section 6.2
are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 3.6(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.6(k)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.4(a) and Section 3.6(k) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 3.6(k) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 105% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with 3.6(j), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner

 

60



--------------------------------------------------------------------------------

consistent with Section 3.7(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Revolving Lender, satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Loans in accordance with its Revolving Percentage.

3.8 Incremental Revolving Commitments.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Closing Date by written notice to the Administrative Agent elect to request
an increase to the existing Revolving Commitment (an “Incremental Revolving
Commitment” and the Loans made pursuant to an Incremental Revolving Commitment,
the “Incremental Revolving Loans”) in an aggregate amount, when combined with
the aggregate amount of all Incremental Term Loans borrowed hereunder and all
Incremental Revolving Commitments that shall have previously become effective
(assuming the full funding of all such Incremental Revolving Commitments), not
in excess of the Incremental Cap. Each such notice shall specify (i) the date
(each, a “Revolving Commitment Increase Effective Date”) on which the Borrower
proposes that the Incremental Revolving Commitment shall be effective, which
shall be a date not less than three (3) Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Person (which, if not a Revolving Lender, an Approved Fund or an Affiliate
of a Revolving Lender, shall be reasonably satisfactory to the Administrative
Agent, the Swingline Lender and the Issuing Bank (each such acceptance not to be
unreasonably withheld or delayed)) to whom the Borrower proposes any portion of
such Incremental Revolving Commitment be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Revolving Commitments may elect or decline, in its
sole discretion, to provide such Incremental Revolving Commitment.

 

61



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Revolving Commitment shall become effective as
of such Revolving Commitment Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied;

(ii) [reserved];

(iii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

(iv) no Lender will be required to provide all or a portion of the Incremental
Revolving Commitments without its consent.

(c) Documentation. The terms of the Incremental Revolving Commitments and the
Loans made thereunder shall be identical to the terms of the existing Revolving
Commitments and Revolving Loans. The Incremental Revolving Commitments shall be
effected by a joinder agreement (the “Increase Revolving Joinder”) executed by
the Borrower, the Administrative Agent and each Lender making such Incremental
Revolving Commitment, in form and substance reasonably satisfactory to each of
them (in the case of the Administrative Agent, to the extent required herein).
The Increase Revolving Joinder may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 3.8. In addition, unless otherwise specifically
provided herein, all references in the Loan Documents to Revolving Commitments
and Revolving Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Revolving Commitments and Incremental
Revolving Loans that are made pursuant to this Agreement.

(d) Reallocation. Following the Revolving Commitment Increase Effective Date:

(i) the Borrower shall (A) at the end of the current Interest Period, in the
case of any Eurodollar Revolving Loans then outstanding and (B) within five
Business Days, in the case of any Base Rate Revolving Loans outstanding, prepay
or repay each such Revolving Loan then outstanding in its entirety and, to the
extent the Borrower elects to do so and subject to the conditions specified in
Section 6.2, the Borrower shall reborrow such Revolving Loans from the Revolving
Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all such outstanding Loans are held
by the Revolving Lenders in such proportion; provided that if at any time after
such increase but prior to such prepayment or repayment (1) an Event of Default
under Section 9.1(f) shall have occurred and be continuing or (2) any other
Event of Default shall have occurred and shall have continued unremedied for a
period of at least five Business Days, the Revolving Lenders whose Revolving
Commitments have not been assumed or increased pursuant to Section

 

62



--------------------------------------------------------------------------------

3.8 (each, a “Non-Increasing Lender”) shall sell to each Revolving Lender whose
Revolving Credit Commitment of has been assumed or increased pursuant to
Section 3.8 (each, an “Increased Commitment Lender”), and each Increased
Commitment Lender shall purchase from each Non-Increasing Lender, such
participations in the Revolving Loans then outstanding in an amount such that,
after giving effect to all such purchases and sales, all outstanding Revolving
Loans are held by Lenders in proportion to their respective Revolving
Commitments, after giving effect to such assumptions and increases;

(ii) each existing Non-Increasing Lender shall be deemed, without further action
by any party hereto, to have sold to each Increased Commitment Lender and each
Increased Commitment Lender shall be deemed, without further action by any party
hereto, to have purchased from each Non-Increasing Lender, a participation (on
the terms specified in Section 3.6(d)) in each Letter of Credit in an amount
such that, after giving effect to all such purchases and sales, the LC Exposure
is held by Revolving Lenders in proportion to their respective Revolving
Commitments after giving effect to such assumptions and increases; and

(iii) each existing Non-Increasing Lender shall be deemed, without further
action by any party hereto, to have sold to each Increased Commitment Lender and
each Increased Commitment Lender shall be deemed, without further action by any
party hereto, to have purchased from each Non-Increasing Lender, a participation
(on the terms specified in 3.3(c)) in each Swingline Loan in an amount such
that, after giving effect to all such purchases and sales, all outstanding
Swingline Exposures are held by Revolving Lenders in proportion to their
respective Revolving Credit Commitments after giving effect to such assumptions
and increases.

3.9 Extension of Maturity Date in Respect of Revolving Facility.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Revolving Lenders) not later than 30 days
prior to the Revolving Termination Date then in effect hereunder in respect of
the Revolving Facility (the “Existing Revolving Facility Maturity Date”),
request that each Revolving Lender extend such Lender’s Revolving Termination
Date in respect of the Revolving Facility; provided that (i) the interest rate
margins, interest rate “floors,” fees and maturity applicable to any Revolving
Loan shall be determined by the Borrower and the Extending Revolving Lenders and
(b) any such extension shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Extending Revolving Lenders.

(b) Revolving Lender Elections to Extend. Each Revolving Lender, acting in its
sole and individual discretion, shall, by notice to the Administrative Agent
given within 10 Business Days of delivery of the notice referred to in clause
(a) (or such other period as the Borrower and the Administrative Agent shall
mutually agree) (the “Revolving Notice Date”), advise the Administrative Agent
whether or not such

 

63



--------------------------------------------------------------------------------

Revolving Lender agrees to such extension (and each Revolving Lender that
determines not to so extend its Revolving Termination Date (a “Non-Extending
Revolving Lender”) shall notify the Administrative Agent of such fact promptly
after such determination (but in any event no later than the Revolving Notice
Date) and any Revolving Lender that does not so advise the Administrative Agent
on or before the Revolving Notice Date shall be deemed to be a Non-Extending
Revolving Lender. The election of any Revolving Lender to agree to such
extension shall not obligate any other Revolving Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Revolving Lender’s determination under this Section
promptly following the Revolving Notice Date.

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Revolving Lender with, and add as “Revolving Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Revolving Commitment Lender”) as provided in Section 11.6; provided
that each of such Additional Revolving Commitment Lenders shall enter into an
Assignment and Assumption pursuant to which such Additional Revolving Commitment
Lender shall undertake a Revolving Commitment (and, if any such Additional
Revolving Commitment Lender is already a Revolving Lender, its Revolving
Commitment shall be in addition to any other Revolving Commitment of such Lender
hereunder on such date).

(e) Extension Requirement. If (and only if) any Revolving Lender has agreed so
to extend their Revolving Termination Date (each, an “Extending Revolving
Lender”), the Revolving Termination Date in respect of the Revolving Facility of
each Extending Revolving Lender and of each Additional Revolving Commitment
Lender shall be extended subject to the terms of any such notice of extension
and each Additional Commitment Revolving Lender shall thereupon become a
“Revolving Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the effective date of such extension signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 3.9, the representations and warranties
contained in subsection (b) of Section 5.1 shall be deemed to refer to the most
recent statements furnished pursuant to subsection (c), of Section 7.1, and
(B) no Default exists. In addition, on the Revolving Termination Date of each
Non-Extending Revolving Lender, the Borrower shall repay any non-extended
Revolving Loans of such Non-Extending Revolving Lender outstanding on such date

 

64



--------------------------------------------------------------------------------

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 3.9.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 2:00
p.m., New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 2:00 p.m., New York City time, one
(1) Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay the Term Loans, the manner in which such prepayment is to be applied
pursuant to Section 4.8(b); provided, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 4.11; provided,
further, that such notice may be contingent on the occurrence of a refinancing
or the consummation of a sale, transfer, lease or other Disposition of assets
and may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other Disposition of assets does not occur. Upon receipt of
any such notice the Administrative Agent shall promptly notify each applicable
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid, to the extent required by
Section 4.5. Partial prepayments of Eurodollar Loans shall be in an aggregate
principal amount of $5,000,000 or integral multiples of $1,000,000 in excess
thereof. Partial prepayments of Base Rate Loans (including Swingline Loans)
shall be in an aggregate principal amount of $5,000,000 or integral multiples of
$1,000,000 in excess thereof.

4.2 Mandatory Prepayments.

(a) If after the Closing Date any Indebtedness shall be incurred or issued by
any Group Member (other than Excluded Indebtedness), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such incurrence or
issuance toward the prepayment of the Term Loans as set forth in Section 4.2(d).

(b) (1) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, an amount equal to 100% of such Net Cash Proceeds
shall be applied on such date toward the prepayment of the Term Loans as set
forth in Section 4.2(d); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 4.2(d); provided
further that no prepayment of the Term Loans

 

65



--------------------------------------------------------------------------------

pursuant to this clause (b) shall be required if at such time the Consolidated
Leverage Ratio is less than or equal to 1.25 to 1.00, on a Pro Forma Basis.

(2) Notwithstanding the foregoing, to the extent that (and for so long as) any
of or all of the Net Cash Proceeds of any Asset Sale or any Recovery Event by a
Foreign Subsidiary giving rise to mandatory prepayment pursuant to
Section 4.2(b)(1) (each such Asset Sale and Recovery Event, a “Specified Asset
Sale”) are prohibited or delayed by applicable local Requirements of Law from
being repatriated to the jurisdiction of organization of the Borrower, the
calculation of Net Cash Proceeds shall be reduced by the amount so prohibited or
delayed; provided, that once such repatriation of any such affected Net Cash
Proceeds is permitted under the applicable local Requirements of Law, the Group
Members shall be treated as having received Net Cash Proceeds equal to the
amount of such reduction.

(c) [Reserved].

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 4.2(a) or 4.2(b) shall be applied to the prepayment of the Term Loans in
accordance with Section 4.8 and first, to Base Rate Loans and, second, to
Eurodollar Loans. Each prepayment of the Term Loans under this Section 4.2 shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

(e) The Total Term Commitments (and the Term Commitments of each Lender) shall
terminate in its entirety at 5:00 p.m., New York City time, on the Closing Date.

(f) If for any reason the Total Revolving Extensions of Credit exceeds the Total
Revolving Commitments, the Borrower shall immediately prepay Revolving Loans
and/or Cash Collateralize the LC Obligations in an aggregate amount equal to
such excess.

4.3 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to Base
Rate Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 2:00 p.m., New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 2:00 p.m., New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole

 

66



--------------------------------------------------------------------------------

discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations; and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

4.4 Limitations on Eurodollar Tranches.

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $5,000,000 or integral multiples of $1,000,000 in excess thereof (or, if
less, the then outstanding amount of the Eurodollar Loans (or, in the case of a
conversion, Base Rate Loans) to be borrowed, converted or continued) and (b) no
more than ten (10) Eurodollar Tranches shall be outstanding at any one time.

4.5 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) Overdue amounts shall bear interest at a rate per annum equal to (i) in the
case of the Loans (including, overdue payments of principal and interest), the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2.00%, (ii) in the case of Reimbursement
Obligations, the non-default rate applicable to Base Rate Loans under the
Revolving Facility plus 2.00% and (iii) in the case of any such other amounts
that do not relate to a particular Facility, the non-default rate then
applicable to Base Rate Loans under the Revolving Facility plus 2.00%, in each
case from the date payment of such amount was due until paid in full.

 

67



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

4.6 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans the rate of interest on which is calculated on the basis of clause
(a) of the definition of Base Rate, the interest thereon shall be calculated on
the basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

68



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as reasonably determined and conclusively certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least two
(2) Business Days prior to the first day of such Interest Period. If such notice
is given (x) any Eurodollar Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
Base Rate Loans and (z) any outstanding Eurodollar Loans under the relevant
Facility shall be converted, on the last day of the then current Interest
Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent (which notice the Administrative Agent agrees to withdraw
promptly upon a determination that the condition or situation which gave rise to
such notice no longer exists), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

4.8 Pro Rata Treatment; Application of Payments; Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b) Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders.
The amount of each principal prepayment of the Term Loans made pursuant to
Section 4.1 shall be applied to reduce the then remaining installments of the
Term Loans as directed by the Borrower or, in the absence of such direction, in
direct order of maturity. The amount of each principal prepayment of the Term
Loans made pursuant to Section 4.2 shall be applied in the following order or
priority: (i) first, in direct order of maturity to the next eight scheduled
quarterly payments due in respect of the Term Loans under Section 2.3 and
(ii) thereafter, to the remaining scheduled quarterly payments due in respect of
the Term Loans on a pro rata basis.

(c) Each payment on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction, defense, recoupment, setoff or counterclaim and
shall be

 

69



--------------------------------------------------------------------------------

made prior to 12:00 noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

70



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 (i) shall be subject to the express provisions of this
Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall not
restrict any transactions permitted by Section 11.6, or any “amend and extend”
transactions.

4.9 Requirements of Law.

(a) If the adoption of, taking effect of or any change, in each case after the
date the applicable Lender becomes a party to this Agreement or the applicable
Participant acquires a participation in all or a portion of a Lender’s rights
and obligations under this Agreement, in any Requirement of Law or in the
administration, interpretation or application thereof or compliance by any
Lender or Issuing Bank with any request, guideline or directive (whether or not
having the force of law) from any central bank or other Governmental Authority
made subsequent to the date hereof (and, for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the implementation
of the recommendations of the Bank for International Settlements or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority), and all requests, rules, guidelines or directives
respectively in connection therewith are deemed to have gone into effect and
adopted subsequent to the date hereof):

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Bank that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(ii) shall impose on such Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Bank of making, converting into, continuing or maintaining Eurodollar
Loans or to reduce any amount receivable hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, the
Borrower shall promptly pay such Lender or Issuing Bank, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Bank for such
increased cost or reduced amount receivable. If any Lender or Issuing Bank
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender or Issuing Bank shall have reasonably determined that the
adoption of, taking effect of or any change in any Requirement of Law, in each
case after the date the applicable Lender becomes a party to this Agreement or
the applicable

 

71



--------------------------------------------------------------------------------

Participant acquires a participation in all or a portion of a Lender’s rights
and obligations under this Agreement, regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or Issuing
Bank or any corporation controlling such Lender or Issuing Bank with any request
or directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof (and, for
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) and all requests,
rules, guidelines or directives respectively in connection therewith are deemed
to have gone into effect and adopted subsequent to the date hereof) shall have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s or
such corporation’s capital as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender or Issuing Bank or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or
Issuing Bank’s or such corporation’s policies with respect to capital adequacy),
then from time to time, after submission by such Lender or Issuing Bank to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender or Issuing Bank such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Bank to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any amounts incurred more than 180 days prior to the date
that such Lender or Issuing Bank notifies the Borrower of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
day period shall be extended to include the period of such retroactive effect.
The obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Borrower shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any certificate referred to above
within thirty (30) days after receipt thereof.

(d) For the avoidance of doubt, the foregoing provisions of this Section 4.9
shall not apply in the case of Taxes, which shall instead be governed
exclusively by Section 4.10.

4.10 Taxes.

(a) Payments Free of Indemnified Taxes and Other Taxes. Any and all payments by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document shall (except to the extent required by law) be made free and
clear

 

72



--------------------------------------------------------------------------------

of and without deduction or withholding for any Taxes, provided that if any Loan
Party or any other applicable withholding agent shall be required by applicable
law to deduct or withhold any Indemnified Taxes (including any Other Taxes) from
any sum paid or payable by any Loan Party under any of the Loan Documents, then
(i) the sum payable by the applicable Loan Party shall be increased as necessary
so that after all required deductions or withholdings have been made (including
deductions applicable to additional sums payable under this Section 4.10) the
applicable Agent or Lender, as the case may be, receives on the due date a net
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Loan Party shall make such
deductions or withholdings and (iii) the applicable Loan Party shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify each Agent or Lender, within ten (10) business days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 4.10) imposed on or payable by such Agent or
Lender, as the case may be, with respect to this Agreement or any other Loan
Document, and reasonable expenses arising therefrom, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth the amount
of such payment or liability delivered by a Lender (with a copy to the relevant
Agent), or by an Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e) Status of Lenders. Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction. If any form, certification or other documentation
provided by a Lender pursuant to this Section 4.10(e) (including any of the
specific

 

73



--------------------------------------------------------------------------------

documentation described below) expires or becomes obsolete or inaccurate in any
respect, such Lender shall promptly notify the Borrower and the Administrative
Agent in writing and shall promptly update or otherwise correct the affected
documentation or promptly notify the Borrower and the Administrative Agent in
writing that such Lender is not legally eligible to do so.

Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent duly completed and executed originals of IRS Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent (in such number
of signed originals as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon request of the Borrower or the Administrative Agent) as
will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of U.S. federal withholding tax with respect
to any payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of signed originals as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:

(i) IRS Form W-8BEN (or any successor thereto) claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

(ii) IRS Form W-8ECI (or any successor thereto) claiming that specified payments
(as applicable) under this Agreement or any other Loan Documents (as applicable)
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of Exhibit
J-1, J-2, J-3 or J-4, as applicable (a “Tax Status Certificate”) and (y) IRS
Form W-8BEN (or any successor thereto),

(iv) where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a

 

74



--------------------------------------------------------------------------------

participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)), or

(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable Laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

Notwithstanding anything to the contrary in this Section 4.10(e), no Lender
shall be required to deliver any documentation pursuant to this Section 4.10(e)
that it is not legally eligible to provide.

(f) FATCA. Without limiting the generality of Section 4.10(e), each Lender shall
use commercially reasonable efforts to deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable law and at
such times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
to avoid or reduce the imposition of withholding obligations under FATCA with
respect to such Lender.

(g) If any Agent or Lender determines, in its good faith discretion, that it has
received a refund (whether received in cash or applied as an offset against
other Taxes due) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this
Section 4.10 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or Lender
(including any Taxes), as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Agent or Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent or Lender in the event such Agent or Lender is required to repay such
refund to such Governmental Authority. Such Lender or Agent, as the case may be,
shall, at the Borrower’s written reasonable request, provide the Borrower with a
copy of any notice of assessment or other evidence reasonably satisfactory to
the Borrower of the requirement to repay such refund received from the
Governmental Authority. This subsection shall not be construed to require any
Agent or Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

75



--------------------------------------------------------------------------------

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

(i) For purposes of this Section 4.10, the term “Lender” shall include the
Issuing Bank and the Swingline Lender.

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin and the Eurodollar Floor included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

 

76



--------------------------------------------------------------------------------

4.13 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a), (b) or (c) (such Lender, an “Affected Lender”), (b) is a
Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (b) or (c), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 4.11 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that, except in the case of clause
(c) hereof, the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 4.9 or 4.10(a), (b) or (c), as the case may be,
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (ix) in the case of a Non-Consenting Lender,
the replacement financial institution or entity shall consent at the time of
such assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.

4.14 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.

 

77



--------------------------------------------------------------------------------

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the form of Exhibit
E-1, E-2 or E-3, respectively, with appropriate insertions as to date and
principal amount.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:

5.1 Financial Condition.

(a) [Reserved].

(b) (i) The audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
ended on December 31, 2012, 2011 and 2010, accompanied by a report from Ernst &
Young LLP and (ii) the unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the
Borrower and its Subsidiaries for the fiscal quarters ended on September 30,
2013, June 30, 2013 and March 31, 2013, present fairly in all material respects
the consolidated financial condition of each of the Borrower and its
Subsidiaries, as at such dates, and the consolidated results of their operations
and cash flows for such period then ended (subject to normal year-end audit
adjustments and

 

78



--------------------------------------------------------------------------------

the absence of footnotes in the case of the financial statements delivered
pursuant to clause (ii) above). All such financial statements delivered pursuant
to clauses (b)(i) and (b)(ii) above, including the related schedules and notes
thereto, have been prepared substantially in accordance with GAAP applied
consistently throughout the periods involved (subject to normal year-end audit
adjustments and the absence of footnotes in the case of the financial statements
delivered pursuant to clause (ii) above).

5.2 No Change. Since December 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member other than
the Borrower) or clauses (b), (c) and (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4 to the Disclosure Letter, (b) consents, authorizations, filings and
notices which have been, or will be, obtained or made and are in full force and
effect on or before the Closing Date, (c) any such consent, authorizations,
filings and notices the absence of which could not reasonably be expected to
have a Material Adverse Effect, and (d) the filings referred to in Section 5.19.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

79



--------------------------------------------------------------------------------

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit hereunder, the
borrowings hereunder and the use of the proceeds thereof will not violate
(a) the Organizational Documents of any Loan Party, (b) any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) will not result in, or require, the creation or imposition of any Lien on
any Group Member’s respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and Liens
permitted by Section 8.3), except for any violation set forth in clause (b)or
(c) which could not reasonably be expected to have a Material Adverse Effect.

5.6 Litigation and Adverse Proceedings. Except as disclosed on Schedule 5.6 to
the Disclosure Letter, no litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, which would in any respect impair the enforceability of the Loan
Documents, taken as a whole or (b) that could reasonably be expected to have a
Material Adverse Effect.

5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens.

(a) Each Group Member has title in fee simple (or local law equivalent) to all
of its owned real property, a valid leasehold interest in all its leased real
property, and good title to, or a valid leasehold interest in, license to, or
right to use, all its other tangible Property material to its business, in all
material respects, and no such Property is subject to any Lien except as
permitted by Section 8.3. The tangible Property of the Group Members, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the tangible Property which is required
for the business and operations of the Group Members as presently conducted.

(b) Schedule 8 to the Perfection Certificate dated the Closing Date contains a
true and complete list of each interest in real property (i) owned by any Loan
Party as of the Closing Date and (ii) leased, subleased or otherwise occupied or
utilized by any Loan Party, as lessee, sublessee, franchisee or licensee, as of
the Closing Date.

(c) No Mortgage encumbers improved real property that is located in Special
Flood Hazard Area unless flood insurance under the applicable Flood Insurance
Laws has been obtained in connection with Section 7.5.

5.9 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, each Group Member has good and marketable title to, or
a valid license or right to use, all Intellectual Property reasonably necessary
for the conduct

 

80



--------------------------------------------------------------------------------

of its business, in each case, free and clear of any Liens (except as permitted
by Section 8.3). Except as could not reasonably be expected to have a Material
Adverse Effect: (a) the conduct of, and the use of Intellectual Property in, the
business of the Group Members as currently conducted (including the products and
services of the Group Members) does not to the knowledge of any Loan Party
infringe, misappropriate, or otherwise violate the Intellectual Property rights
of any other Person; (b) no such claim is pending, and in the last two
(2) years, there has been no such claim, to the knowledge of any Loan Party,
threatened in writing against any Group Member; (c) to the knowledge of any Loan
Party, there is no valid basis for a claim of infringement, misappropriation, or
other violation of Intellectual Property rights against any Group Member; (d) to
the knowledge of any Loan Party, no Person is infringing, misappropriating, or
otherwise violating any Intellectual Property of any Group Member, and there has
been no such claim asserted or threatened in writing against any third party by
any Group Member or to the knowledge of any Loan Party, any other Person; and
(e) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member.

5.10 Taxes. Each Loan Party has filed or caused to be filed all federal, state
and other tax returns that are required to be filed by it and each Loan Party
has paid all federal, state and other taxes and any assessments made in writing
against it or any of its property by any Governmental Authority (other than
(a) any which are not yet delinquent or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so file or pay
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect).

5.11 Federal Reserve Regulations. No Group Member is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

5.13 ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived has occurred or is reasonably expected to occur with respect to
any Single Employer Plan, and each Single Employer Plan and Multiemployer Plan
is in compliance

 

81



--------------------------------------------------------------------------------

in all respects with the applicable provisions of ERISA and the Code except
where such Reportable Event, failure, or non-compliance could not, individually
or together with all other events or conditions described in this Section 5.13,
reasonably be expected to have a Material Adverse Effect. No withdrawal by any
Loan Party or any Commonly Controlled Entity from a Single Employer Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA
has occurred or is reasonably expected to occur, except as could not,
individually or together with all other events or conditions described in this
Section 5.13, reasonably be expected to have a Material Adverse Effect. Except
as could not, individually or together with all other events or conditions
described in this Section 5.13, reasonably be expected to have a Material
Adverse Effect, no termination of a Single Employer Plan has occurred or is
reasonably expected to occur. No Lien against any Loan Party or any Commonly
Controlled Entity in favor of the PBGC or a Single Employer Plan or a
Multiemployer Plan has arisen during the past five years, except as could not
reasonably be expected to have a Material Adverse Effect. No non-exempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) has occurred or is reasonably expected to occur with
respect to any Plan, except as could not, individually or together with all
other events or conditions described in this Section 5.13, reasonably be
expected to have a Material Adverse Effect. No Loan Party or any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan and no Loan Party or any Commonly Controlled Entity
reasonably would become subject to any liability under ERISA if any such Loan
Party or Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made, except, in each case, for any
liability that could not, individually or together with all other events or
conditions described in this Section 5.13, reasonably be expected to result in a
Material Adverse Effect. No failure to make a required contribution to a
Multiemployer Plan has occurred or is reasonably expected to occur, except as
could not reasonably be expected to have a Material Adverse Effect. No such
Multiemployer Plan is in Reorganization or Insolvent or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), except as could not, individually or together with all other events
or conditions described in this Section 5.13, reasonably be expected to have a
Material Adverse Effect. No Foreign Plan Event has occurred that, individually
or together with all other events or conditions described in this Section 5.13,
could reasonably be expected to result in a Material Adverse Effect.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

5.15 Capital Stock and Ownership Interests of Subsidiaries. As of the Closing
Date (a) Schedule 5.15 to the Disclosure Letter sets forth the name and
jurisdiction of formation or incorporation of each Group Member and, as to each
such Group Member (other than the Borrower), states the beneficial and record
owners thereof and the percentage of each class of Capital Stock owned by any
Loan Party, and (b) there are no

 

82



--------------------------------------------------------------------------------

outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees, independent
contractors or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of any Group Member (other than the Borrower),
except as created by the Loan Documents or as permitted hereby. Except as listed
on Schedule 5.15 to the Disclosure Letter, as of the Closing Date, no Group
Member owns any interests in any joint venture, partnership or similar
arrangements with any Person.

5.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Transactions, including the payment of fees and expenses related
thereto. The proceeds of the Revolving Loans shall be used on the Closing Date
to finance a portion of the Transactions, including the payment of fees and
expense related thereto. After the Closing Date, the proceeds of the Revolving
Loans shall be used, together with the proceeds of the Swingline Loans and the
Letters of Credit, to finance working capital and for other general corporate
purposes of the Borrower and its Subsidiaries.

5.17 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned or, to the Borrower’s knowledge, leased
or operated by any Group Member (the “Properties”) do not contain any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute a violation of, or could reasonably be expected to give rise to
liability under, any Environmental Law;

(b) no Group Member has received any written claim, demand or notice of
violation alleging actual or potential liability with respect to any
Environmental Laws relating to any Group Member;

(c) Materials of Environmental Concern have not been transported, sent for
treatment or disposed of from the Properties by any Group Member or, to the
Borrower’s knowledge, by any other person in violation of, or in a manner or to
a location that could reasonably be expected to give rise to result in any Group
Member incurring liability under, any Environmental Law, nor have any Materials
of Environmental Concern been released, generated, treated, or stored by any
Group Member or, to the Borrower’s knowledge, by any other person at, on, under
or from any of the Properties in violation of, or in a manner that could
reasonably be expected to result in any Group Member incurring liability under,
any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or relating to any Group Member;

 

83



--------------------------------------------------------------------------------

(e) each Group Member, the Properties and all operations at the Properties are
in compliance with all applicable Environmental Laws; and

(f) no Group Member has assumed by contract any liability of any other Person
under Environmental Laws, nor is any Group Member paying for or conducting , in
whole or in part, any response or other corrective action to address any
Materials of Environmental Concern at any location pursuant to any Environmental
Law.

5.18 Disclosure. No written statement contained in this Agreement, any other
Loan Document or any other document, certificate or written statement furnished
by any Loan Party to the Administrative Agent or the Lenders, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents (other than information of a general economic or
industry-specific nature), when taken as a whole, and together with any
information disclosed in Borrower’s public filings with the SEC, contained as of
the date such statement, information, document or certificate was furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in the light of the circumstances under which such statements were
made after giving effect to any supplements thereto; provided, however, that
(i) with respect to the projections and other pro forma financial information
contained in the materials referenced above, the Borrower represents only that
the same were prepared in good faith and are based upon assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact, is by its nature inherently uncertain
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and (ii) no representation is made with respect to information
of a general economic or industry nature.

5.19 Security Documents. The Guarantee and Collateral Agreement and each other
Security Document is, or upon execution will be, effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein and proceeds thereof (to the extent
a security interest can be created therein under the Uniform Commercial Code).
In the case of the Pledged Equity Interests described in the Guarantee and
Collateral Agreement, when stock or interest certificates representing such
Pledged Equity Interests (along with properly completed stock or interest powers
endorsing the Pledged Equity Interest and executed by the owner of such shares
or interests) are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement or any
other Security Document, when financing statements and other filings specified
on Schedule 5.19 to the Disclosure Letter in appropriate form are filed in the
offices specified on Schedule 5.19 to the Disclosure Letter and upon the taking
of possession or control by the Collateral Agent of the Collateral with respect
to which a security interest may be perfected only by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent required by the Security Documents), the Collateral Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the

 

84



--------------------------------------------------------------------------------

proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except Liens permitted by Section 8.3)
subject in the case of the Intellectual Property that is the subject of any
application or registration, to the recordation of appropriate evidence of the
Collateral Agent’s Lien in the United States Patent and Trademark Office and/or
United States Copyright Office, as appropriate, and the taking of actions and
making of filings necessary under the applicable Requirements of Law to obtain
the equivalent of perfection.

5.20 Solvency. The Borrower and its Subsidiaries (on a consolidated basis),
after giving effect to the Transactions and the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith, will be
Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party with respect to
any Subordinated Indebtedness.

5.22 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

5.23 Anti-Terrorism Laws.

(a) No Loan Party, or, to the knowledge of any Loan Party, any of its
Subsidiaries, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(b) None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each, a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

85



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a Person who is affiliated or associated with a person listed above.

(c) No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

5.24 Patriot Act. The Borrower and each of its Subsidiaries are in compliance in
all material respects with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or substantially concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person that is a Lender as of the Closing Date, (ii) the Guarantee and
Collateral Agreement and each other Security Document (except for Mortgages and
other deliverables as set forth in Section 7.10) required to be delivered on the
Closing Date, executed and delivered by the Borrower and each other Loan Party
that is a party thereto, (iii) a perfection certificate in customary form and
substance and (iv) a Note executed by the Borrower in favor of each Lender that
has requested a Note at least two Business Days in advance of the Closing Date.

 

86



--------------------------------------------------------------------------------

(b) Refinancing. Upon the making of the initial extension of credit hereunder,
all obligations under the Existing Credit Agreement shall have been paid in full
and all commitments to extend credit thereunder shall have been terminated and
the liens securing the loans and other obligations thereunder shall have been
terminated and released, in each case in a manner reasonably satisfactory to the
Administrative Agent, and the Administrative Agent shall have received a
reasonably satisfactory payoff letter with respect thereto.

(c) Financial Statements. The Joint Lead Arrangers shall have received, (i) the
financial statements described in Section 5.1(b) and (ii) forecasts of the
consolidated financial performance of the Borrower and its Subsidiaries, (x) on
an annual basis, through December 31, 2018 and (y) on a quarterly basis, through
December 31, 2014.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction where each Loan Party is organized.

(e) Fees. The Borrower and its Subsidiaries shall have paid all fees as set
forth under the Fee Letter and any upfront fees due to the Lenders, as agreed
between the Borrower and the Joint Lead Arrangers (which upfront fees, in the
case of the Term Loans, may be structured as original issue discount at the
option of the Joint Lead Arrangers). The Joint Lead Arrangers and the Agents
shall have received, to the extent invoiced at least one Business Day prior to
the Closing Date, all reasonable and documented out-of-pocket costs and expenses
required to be paid and all accrued all reasonable and documented out-of-pocket
costs and expenses required to be paid, including without limitation, the
reasonable and invoiced fees and disbursements of one primary counsel (and one
local counsel in each applicable jurisdiction, if required).

(f) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(g) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Wilson Sonsini Goodrich & Rosati Professional Corporation, counsel to
the Borrower and its Subsidiaries, substantially in the form of Exhibit G. Such
legal opinion shall be addressed to the Agents and the Lenders and shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require that are customary for
transactions of this kind.

(h) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any)

 

87



--------------------------------------------------------------------------------

pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement and Intellectual Property Security Agreement required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 8.3), shall be in proper form for filing, registration or recordation.

(j) Patriot Act, Etc. The Administrative Agent shall have received no later than
three (3) Business Days prior to the Closing Date, with respect to such
documents and other information requested in writing at least five (5) days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(k) Solvency Certificate. The Administrative Agent shall have received a
certificate, in the form of Exhibit H, from a senior financial officer of the
Borrower certifying that the Borrower and its subsidiaries, on a consolidated
basis after giving effect to the Transactions and the other transactions
contemplated hereby are Solvent.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

(m) Approvals. All approvals, consents, exemptions, authorizations or other
actions by, or notices to, or filings with, any Governmental Authority or any
other Person necessary or, in the reasonable discretion of the Administrative
Agent, advisable in connection with the Transactions and the continuing
operations of the Borrower and its Subsidiaries shall have been obtained and be
in full force and effect.

(n) Material Adverse Effect. Since December 31, 2012, there shall not have
occurred any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

(o) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions set forth in clause (n) of
this Section 6.1 and clauses (a), (b) and (c) of Section 6.2.

6.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit (other than the amendment, modification, renewal or
extension of a Letter of Credit which does not increase the face amount of such
Letter of Credit), including the initial extension of credit on the Closing
Date, requested to be made by it on any date is subject to the satisfaction of
the following conditions precedent:

 

88



--------------------------------------------------------------------------------

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Financial Covenants. The Borrower shall be in compliance with each of the
Financial Covenants set forth in Section 8.1 on and as of such date, on a Pro
Forma Basis, to be determined as of the last day of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1(a) or 7.1(b).

(d) Notices. The Borrower shall have delivered to the Administrative Agent and,
if applicable, the Issuing Bank or the Swingline Lender, the notice of borrowing
or a request for issuance of Letter of Credit, as the case may be, for such
extension of credit in accordance with this Agreement.

Each borrowing by and issuance of a Letter of Credit (other than the amendment,
modification, renewal or extension of a Letter of Credit which does not increase
the face amount of such Letter of Credit) on behalf of the Borrower hereunder
after the Closing Date shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than Unasserted Contingent Obligations,
Letters of Credit that have been Cash Collateralized and any amount owing under
Specified Hedge Agreements and Specified Cash Management Agreements), the
Borrower shall and shall cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, beginning with the fiscal year ending on
December 31, 2013, (i) a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income or operations, members’ equity
and cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent

 

89



--------------------------------------------------------------------------------

certified public accountants of nationally recognized standing and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations of the Borrower for such fiscal year, as
compared to amounts for the previous fiscal year and budgeted amounts;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income or operations, and cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operation, and cash
flows of the Borrower in accordance with GAAP applied consistently throughout
the periods reflected therein (subject to normal year-end audit adjustments and
the absence of footnotes) and (ii) a narrative report and management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year and budgeted amounts; and

(c) at such time as reasonably determined by the Administrative Agent in
consultation with the Borrower, after the financial statements of the Borrower
and its consolidated Subsidiaries are required to be delivered pursuant to
Section 7.1(a), the Borrower shall participate in a conference call during
normal business hours to discuss results of operations of the Borrower and its
consolidated Subsidiaries with the Lenders.

(d) Simultaneously with the delivery of each set of consolidated financial
statements pursuant to Section 7.1(a) or 7.1(b), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

Information required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(d) shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on the Platform or shall be available on
the website of the SEC at http://www.sec.gov. Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent. In
the event any financial statements delivered under clause (a) or (b) above shall
be restated, the Borrower shall deliver, promptly after such restated financial
statements become available, revised Compliance Certificates with respect to the
periods covered thereby that give effect to such restatement, signed by a
Responsible Officer of the Borrower.

7.2 Certificates; Other Information. Furnish to the Administrative Agent (and
the Administrative Agent will deliver to each Lender) and the Collateral Agent
(as applicable):

 

90



--------------------------------------------------------------------------------

(a) concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), (i) a certificate of a Responsible Officer of the
Borrower certifying that no Default or Event of Default has occurred and is
continuing except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a United States federal registration or federal application (including
Intellectual Property included in the Collateral which was theretofore
unregistered and becomes the subject of a United States federal registration or
federal application) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Closing Date), and, at the request of the
Administrative Agent, promptly deliver to the Collateral Agent an Intellectual
Property Security Agreement suitable for recordation in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, or
such other instrument in form and substance reasonably acceptable to the
Administrative Agent, and undertake the filing of any instruments or statements
as shall be reasonably necessary to create, record, preserve, protect or perfect
the Collateral Agent’s security interest in such Intellectual Property and
(iii) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be (which Compliance Certificate
shall, among other things, set forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
financial covenants contained herein) and, if applicable, for determining the
Applicable Margins and Commitment Fee Rate;

(b) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, beginning with the fiscal year
ending on December 31, 2014, a detailed consolidated budget prepared by
management for the following fiscal year shown on a quarterly basis (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of the Borrower stating that such Projections are based on reasonable
estimates, information and assumptions at the time prepared;

(c) [reserved]; and

(d) promptly, such additional financial and other information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries as the Administrative Agent may from time to time reasonably
request, including, without limitation, other information with respect to the
Patriot Act.

The Administrative Agent may deliver such information to the Lenders by posting
such information to the Platform.

 

91



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Joint Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent
applicable such Borrower Materials shall be treated as set forth in
Section 11.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

7.3 Payment of Taxes. Pay all Taxes, assessments, fees or other charges imposed
on it or any of its property by any Governmental Authority before they become
delinquent, except (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) where the failure to
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

7.4 Maintenance of Existence; Compliance.

(a) (i) Preserve, renew and keep in full force and effect its organizational
existence except as permitted hereunder and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including, without limitation, all necessary
Governmental Authorizations, except, in each case, as otherwise permitted by
Section 8.4 and except, in the case of clause (i) above solely with respect to
any Subsidiary of the Borrower, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect;

(b) comply with all Organizational Documents and Requirements of Law (including,
without limitation, and as applicable, ERISA and the Code) except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and

 

92



--------------------------------------------------------------------------------

(c) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

7.5 Maintenance of Property; Insurance. (a) Except as permitted by Section 8.5,
keep all material Property useful and necessary in its business in good working
order and condition, subject to casualty, condemnation, ordinary wear and tear
and obsolescence, and (b) maintain insurance with financially sound and
reputable insurance companies on all its Property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business. The Borrower will
furnish to the Administrative Agent, upon its reasonable request, information in
reasonable detail as to the insurance so maintained. If any improvement located
on any Mortgaged Property is at any time located in an area identified by the
FEMA (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP shall be made of all material dealings and transactions in
relation to its business and activities and (b) permit representatives of the
Administrative Agent who may be accompanied by any Lender to visit and inspect
any of its properties (which inspection shall not include any invasive sampling
of the Environment) and examine and make abstracts from any of its books and
records at any reasonable time during normal business hours and upon reasonable
advance notice to the Borrower and to discuss the business, operations,
properties and financial and other condition of the Group Members with the
officers of the Group Members and with their independent certified public
accountants (provided that the Borrower or its Subsidiaries may, at their
option, have one or more employees or representatives present at any discussion
with such accountants); provided that, unless an Event of Default has occurred
and is continuing, only one (1) such visit in any calendar year shall be
permitted and such visit shall be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent of (and the
Administrative Agent will deliver any such notice to each Lender):

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse Effect
or (ii) litigation, investigation or proceeding that may exist at any time
between any

 

93



--------------------------------------------------------------------------------

Group Member and any Governmental Authority, which could reasonably be expected
to have a Material Adverse Effect;

(c) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority (i) which
could reasonably be expected to have a Material Adverse Effect or (ii) which
relates to any Loan Document;

(d) the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof, except to the extent as such events could not reasonably be expected to
have a Material Adverse Effect: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to any Single Employer Plan or Multiemployer Plan, the creation of any Lien
against any Loan Party or any Commonly Controlled Entity in favor of the PBGC or
a Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Loan Party or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan or Multiemployer Plan or (iii) the occurrence of a
Foreign Plan Event; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Borrower or the relevant Subsidiary
proposes to take with respect thereto. The Administrative Agent may deliver such
notices and certificates to the Lenders by posting such information to the
Platform.

7.8 Environmental Laws.

(a) Comply with, and use commercially reasonable efforts to ensure compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws to
address Materials of Environmental Concern, and promptly comply with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to

 

94



--------------------------------------------------------------------------------

the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

7.9 [Reserved.]

7.10 Post-Closing; Additional Collateral, etc.

(a) With respect to any property acquired after the Closing Date by any Loan
Party (other than (x) any property described in paragraph (b), (c) or (d) below,
(y) any Intellectual Property, as to which the Loan Parties shall comply with
Section 7.2 and (z) property that is not required to become subject to Liens in
favor of the Collateral Agent pursuant to the Loan Documents) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (but in any event within 60 days following such
acquisition or such later date as the Collateral Agent may agree) (i) execute
and deliver to the Collateral Agent such amendments to the applicable Security
Document or such other documents as the Collateral Agent deems reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property, and (ii) take all actions
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, subject only to Liens permitted by Section 8.3, including, the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the applicable Security Document or by law, or such other
instrument in form and substance reasonably acceptable to the Collateral Agent,
or as may be reasonably requested by the Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 owned or acquired
after the Closing Date by any Group Member (other than (x) any such real
property subject to a Lien expressly permitted by Section 8.3(g) and (y) real
property acquired by a Group Member that is not a Loan Party), promptly (but in
any event within 90 days or such later date as the Collateral Agent may agree)
(i) execute and deliver a first priority Mortgage subject to Liens permitted
under Section 8.3 hereof, in favor of the Collateral Agent, for the benefit of
the Secured Parties, covering such real property, (ii) provide the Secured
Parties with a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably acceptable to the Collateral Agent;
provided that in jurisdictions that impose material mortgage recording taxes,
the Security Documents shall not secure indebtedness in an amount exceeding 105%
of the fair market value of the Mortgaged Property, as reasonably determined in
good faith by the Loan Parties and reasonably acceptable to Collateral Agent),
as well as a Survey or any existing survey in lieu thereof, each of the
foregoing in form and substance sufficient for the title company to omit the
so-called “standard survey exception” and otherwise reasonably satisfactory to
the Administrative Agent, (iii) deliver to the Collateral Agent legal opinions
relating to, among other things, the enforceability, due authorization,
execution and delivery of the applicable Mortgage, which opinions shall be in
customary form and substance reasonably satisfactory to the Collateral Agent and
(iv) if the buildings comprising a portion of such Mortgaged

 

95



--------------------------------------------------------------------------------

Property is located in a Special Flood Hazard Area, deliver to the
Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto, and evidence of flood insurance confirming that such insurance
has been obtained and any and all other documents as the Collateral Agent may
reasonably request, in each case, in form and substance reasonably satisfactory
to the Collateral Agent.

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary,
Disregarded Domestic Person, Domestic Subsidiary that is a direct or indirect
subsidiary of a Foreign Subsidiary or an Immaterial Subsidiary) created or
acquired after the Closing Date by any Group Member (except that, for the
purposes of this paragraph (c), the term “new Subsidiary” shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary, Unrestricted
Subsidiary, Disregarded Domestic Person, Domestic Subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary or an Immaterial Subsidiary),
promptly (but in any event within 60 days or such later date as the Collateral
Agent may agree) (i) execute and deliver to the Collateral Agent such Security
Documents as the Collateral Agent deems reasonably necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Loan Party, (ii) deliver to the Collateral Agent
the certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party
to the applicable Security Documents, (B) to take such actions reasonably
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected first priority security interest (subject to Liens
permitted by Section 8.3 hereof) in all or substantially all, or any portion of
the property of such new Subsidiary that is required to become subject to a Lien
in favor of the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents as the Collateral Agent shall determine, in its
reasonable discretion, including (x) within 90 days or such later date as the
Collateral Agent may agree, cause the requirements in clause (b) above to be
satisfied as to the owned real property of such new Subsidiary with a value in
excess of the threshold described in such clause (b), and (y) the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) deliver to the Collateral Agent a
certificate of such Subsidiary, substantially in the form of Exhibit F, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and
substance; provided that such opinions will only be given as to Subsidiaries
other than Immaterial Subsidiaries.

(d) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Closing Date (other than any Immaterial Subsidiary or any Foreign
Subsidiary excluded pursuant to Section 7.10(f)) by any Loan Party, promptly
(but in any event within 60 days or such later date as the Collateral Agent may
agree) (A) execute and deliver to the Collateral Agent such Security Documents
as the Collateral Agent

 

96



--------------------------------------------------------------------------------

deems reasonably necessary or advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Capital Stock of such new Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged) and
(B) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, as the case may be, and take
such other action as may be reasonably necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein.

(e) [Reserved].

(f) Notwithstanding anything to the contrary in this Section 7.10,
(x) paragraphs (a), (b), (c) and (d) of this Section 7.10 shall not apply to
(i) any property, new Subsidiary or Capital Stock of a “first-tier” Foreign
Subsidiary created or acquired after the Closing Date, as applicable, as to
which the Administrative Agent and the Borrower have reasonably determined that
(A) the collateral value thereof is insufficient to justify the cost, burden or
consequences (including adverse tax consequences) of obtaining a perfected
security interest therein or (B) such security interest would violate any
applicable law; (ii) any property which is otherwise excluded or excepted under
the Guarantee and Collateral Agreement or any corresponding section of any
Security Document; or (iii) any Excluded Assets; and (y) no foreign law security
or pledge agreements will be required.

7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any other Loan
Party which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the reasonable exercise by the Administrative Agent, the
Collateral Agent or any Secured Party of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Secured Party may be reasonably required to obtain from the Borrower or any of
its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

7.12 [Reserved].

 

97



--------------------------------------------------------------------------------

7.13 Use of Proceeds. The Borrower shall use the proceeds of the Loans, together
with the proceeds of the Swingline Loans and the Letters of Credit, solely as
set forth in Section 5.16.

7.14 Designation of Subsidiaries. The Borrower shall be permitted, after the
Closing Date, to designate as an Unrestricted Subsidiary by written notice to
the Administrative Agent any Subsidiary acquired or organized subsequent to the
Closing Date, so long as (a) no Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation, the
Consolidated Leverage Ratio shall not exceed 2.75 to 1.00 on a Pro Forma Basis,
(c) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 8.7 (for the avoidance of doubt, neither the
Borrower nor any of its Subsidiaries shall be required to capitalize or
otherwise maintain or preserve the financial condition of such Unrestricted
Subsidiary), (d) without duplication of clause (c), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 8.7, and (e) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (a) through (d), and containing the calculations and
information required by the preceding clause (b). The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided that (i) no Default has occurred and is
continuing or would result therefrom, (ii) immediately after giving effect to
such Subsidiary Redesignation, the Consolidated Leverage Ratio shall not exceed
2.75 to 1.00 on a Pro Forma Basis, (iii) the representations and warranties set
forth in Article 5 and in the other Loan Documents shall be true and correct in
all material respects immediately after giving effect to such Subsidiary
Redesignation, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranties shall have been true and correct in all material respects as of such
earlier date, and (iv) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying compliance with the requirements of preceding clauses
(i) through (iii), and containing the calculations and information required by
the preceding clause (ii); provided, further, that no Unrestricted Subsidiary
that has been designated as a Subsidiary pursuant to a Subsidiary Redesignation
may again be designated as an Unrestricted Subsidiary.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than Unasserted Contingent Obligations,
Letters of Credit that have been Cash Collateralized and any amount owing under
Specified Hedge Agreements or any Specified Cash Management Agreements), the
Borrower shall not, and shall not permit any of its Subsidiaries to:

8.1 Financial Covenants.

 

98



--------------------------------------------------------------------------------

(a) Permit the Consolidated Leverage Ratio as of the last day of any fiscal
quarter of the Borrower set forth below to exceed the ratio set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Consolidated Leverage Ratio

December 31, 2013

   3.50 to 1.00

March 31, 2014

   3.50 to 1.00

June 30, 2014

   3.50 to 1.00

September 30, 2014

   3.50 to 1.00

December 31, 2014

   3.50 to 1.00

March 31, 2015

   3.25 to 1.00

June 30, 2015

   3.25 to 1.00

September 30, 2015

   3.25 to 1.00

December 31, 2015

   3.25 to 1.00

March 31, 2016 and thereafter

   3.00 to 1.00

(b) Permit the Consolidated Interest Coverage Ratio as of the last day of any
fiscal quarter of the Borrower to be less than 3.50 to 1.00.

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to any Group Member; (iii) any Group Member that is not
a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided that in the case of any such Indebtedness of a Loan
Party owed to a Group Member that is not a Loan Party, such Indebtedness shall
be, if requested by the Administrative Agent, subordinated in right of payment
to the Obligations on terms reasonably satisfactory to the Administrative Agent;

(c) Guarantee Obligations incurred in the ordinary course of business by (i) any
Group Member that is a Loan Party of obligations of any other Loan Party and,
subject to Section 8.7(g), of any Group Member that is not a Loan Party and
(ii) any Group Member that is not a Loan Party of obligations of any Loan Party
or any other Group Member;

 

99



--------------------------------------------------------------------------------

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2 to
the Disclosure Letter and any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g), and
any Permitted Refinancing thereof, in an aggregate principal amount not to
exceed $100,000,000 at any one time outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) (i) Indebtedness of the Borrower or any Subsidiary in respect of
performance, bid, surety, indemnity, appeal bonds, completion guarantees and
other obligations of like nature and guarantees and/or obligations as an account
party in respect of the face amount of letters of credit in respect thereof, in
each case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business, (ii) Indebtedness in
respect of letters of credit or guarantees issued or incurred to secure leases
or similar obligations in the ordinary course of business and (iii) Indebtedness
in respect of letters of credit outstanding on the date hereof and set forth on
Schedule 8.2(g) to the Disclosure Letter and other letters of credit and secured
by cash collateral permitted under Section 8.3(x), and any extensions or
renewals of such letters of credit that do not increase the amount of such
Indebtedness;

(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”) or secured by
any assets acquired, together with all Indebtedness assumed by the Borrower or
any of its Subsidiaries in connection with any acquisition permitted under
Section 8.7, but only to the extent that (i) such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary of such Loan
Party or such acquisition, (ii) any Liens securing such Indebtedness attach only
to the assets of the Acquired Person or the assets acquired and (iii) the
aggregate principal amount at any time outstanding of such Indebtedness does not
exceed $200,000,000; provided that the requirement of this clause (iii) shall
not apply if the Consolidated Leverage Ratio calculated on a Pro Forma Basis
does not exceed (x) 2.50 to 1.00, for the period beginning on the Closing Date
through and including December 31, 2014, (y) 2.25 to 1.00, for the period
beginning on January 1, 2015 through and including December 31, 2015 and
(z) 2.00 to 1.00, for the period beginning on January 1, 2016 and thereafter;
and any Permitted Refinancing of the foregoing;

(j) [Reserved];

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of

 

100



--------------------------------------------------------------------------------

daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is extinguished within ten
(10) Business Days of incurrence;

(l) Indebtedness of the Borrower or any Subsidiary that may be deemed to exist
in connection with agreements providing for indemnification, purchase price
adjustments, Earn-Out Obligations and similar obligations in connection with
investments, acquisitions or sales of assets and/or businesses;

(m) (i) Permitted Unsecured Debt (provided, that the aggregate principal amount
of all outstanding Permitted Net Share Settled Convertible Debt shall not exceed
$230,000,000 at any time) and (ii) any Permitted Refinancing of the Indebtedness
described in clause (i);

(n) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 9.1(h);

(o) Guarantee Obligations incurred by any Loan Party in respect of Indebtedness
otherwise permitted by this Section 8.2; provided that such Guarantee
Obligations are permitted under Section 8.7;

(p) other Indebtedness (including Convertible Debt) of the Borrower or any of
the Guarantors in an aggregate principal amount (for the Borrower and all
Guarantors) not in excess of $100,000,000 at any time outstanding;

(q) Indebtedness of Foreign Subsidiaries and Subsidiaries of the Borrower that
are not Loan Parties not in excess of $225,000,000 at any time outstanding;

(r) Indebtedness representing deferred compensation to future, present or former
employees, officers, directors or consultants of the Borrower or any Subsidiary;

(s) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, employees or consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) to finance the purchase or redemption of Capital Stock permitted
by Section 8.6(d);

(t) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(u) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof;
and

(v) Indebtedness in respect of overdraft facilities, foreign exchange
facilities, payment facilities, cash management obligations and similar
obligations incurred in the ordinary course of business.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

101



--------------------------------------------------------------------------------

(a) Liens for Taxes, assessments or governmental charges or levies (i) that are
not overdue for a period of more than 30 days, (ii) that are being contested in
good faith by appropriate proceedings that stay the enforcement of such claim;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP, (iii) that arise from government allowed payment plans providing for
payment of Taxes over a period of time not to exceed one year that stay the
enforcement of such Lien and for which adequate reserves have been established
in accordance with GAAP, or (iv) whose failure to pay could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect;

(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture and sale of the
property or assets subject to any such Lien;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Single Employer Plan or Multiemployer Plan;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;

(e) easements, zoning restrictions, rights-of-way, restrictions, covenants,
licenses, encroachments, protrusions and other similar encumbrances incurred in
the ordinary course of business, and minor title deficiencies, in each case that
do not in any case individually or in the aggregate materially interfere with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 8.3 to the
Disclosure Letter and any renewals or extensions of any of the foregoing;
provided that no such Lien is spread to cover any additional property after the
Closing Date (other than improvements thereon) and the Indebtedness secured
thereby is permitted by Section 8.2(d);

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness (and any additions,
accessions, parts, improvements and attachments thereto) and (ii) the amount of
Indebtedness secured thereby is not increased other than as permitted by
Section 8.2(e);

 

102



--------------------------------------------------------------------------------

(h) Liens created pursuant to the Security Documents or any other Loan Document;

(i) Liens approved by Collateral Agent appearing on the policies of title
insurance being issued in connection with any Mortgages;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(k) licenses, leases or subleases granted to third parties or Group Members in
the ordinary course of business which, individually or in the aggregate, do not
(i) materially impair the use (for its intended purposes) or the value of the
property subject thereto or (ii) materially interfere with the ordinary course
of business of the Borrower or any of its Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed) or at the time any applicable Person is
acquired, and any modification, replacement, renewal or extension thereof;
provided that (i) such Lien is not created in contemplation of such acquisition,
(ii) such Lien does not extend to any other property of any Group Member not
subject to such Lien at the time of acquisition (other than improvements thereon
and after-acquired property subject to a Lien pursuant to terms existing at the
time of such acquisition) and (iii) the Indebtedness secured by such Liens is
permitted by Section 8.2(i);

(o) (i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Group Member, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are nonconsensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness, and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;

 

103



--------------------------------------------------------------------------------

(q) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;

(r) Liens on assets of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties securing indebtedness of such Subsidiaries to the
extent the Indebtedness secured thereby is permitted under Section 8.2;

(s) Liens not otherwise permitted by this Section so long as the aggregate
outstanding amount of the obligations secured thereby do not exceed $50,000,000
at any one time;

(t) Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers or Indebtedness permitted
under Section 8.2(v);

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business;

(v) licenses and sub-licenses of Intellectual Property granted by any Group
Member in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of the Group Members;

(w) Liens (i) on deposits of cash or Cash Equivalents in favor of the seller of
any property to be acquired in any Permitted Acquisition or any other Investment
permitted by this Agreement to be applied against the purchase price for such
Permitted Acquisition or Investment, (ii) consisting of an agreement to dispose
of any property in a permitted Disposition and (iii) earnest money deposits of
cash or Cash Equivalents made by any Group Member in connection with any letter
of intent or purchase agreement permitted hereunder; and

(x) Liens on up to $25,000,000 of cash collateral (which may consist of deposit
accounts, securities accounts, certificates of deposit or similar property)
securing obligations in respect of letters of credit permitted under
Section 8.2(g)(iii).

8.4 Fundamental Changes. Merge into, amalgamate or consolidate with any Person,
or permit any other Person to merge into, amalgamate or consolidate with it, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any other Subsidiary of
the Borrower (provided that if only one party to such transaction is a
Guarantor, such Guarantor shall be the continuing or surviving corporation) or
(iii) subject to Section 8.7(g), with or into any other Group Member;

 

104



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Guarantor or, subject to Section 8.7(g) (to the extent applicable), any other
Group Member;

(c) any Subsidiary that is not a Loan Party may (i) merge, consolidate or
otherwise combine (including via contribution or sale) with or into any
Subsidiary that is not a Loan Party or (ii) dispose of all or substantially all
of its assets (including any Disposition that is in the nature of a voluntary
liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a Loan
Party;

(d) any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under
Section 8.7;

(e) transactions permitted under Section 8.5 shall be permitted;

(f) any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect; and

(g) without limiting the foregoing, so long as after giving effect thereto
(i) no Default or Event of Default shall exist and (ii) the Borrower is the
surviving corporation, the Borrower may merge with any other Person that is not
a Subsidiary of the Borrower.

For the avoidance of doubt, nothing in this Agreement shall prevent any
Subsidiary of the Borrower from being converted into, or reorganized or
reconstituted as a limited liability company, limited partnership or
corporation; provided that (i) the Administrative Agent shall have been provided
at least 10 days’ prior written notice of such change (or such other period
acceptable to the Administrative Agent in its sole discretion) and (ii) the
relevant Group Member shall take all such actions and execute all such documents
as the Administrative Agent or the Collateral Agent may reasonably request in
connection therewith.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired;

(b) the sale of inventory, equipment and owned or leased vehicles, each in the
ordinary course of business;

(c) Dispositions permitted by Sections 8.4(a), 8.4(b), 8.4(c), 8.4(d) and
8.4(f);

 

105



--------------------------------------------------------------------------------

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Guarantor or, if such Subsidiary is not a Loan Party, to any other Group
Member;

(e) any Subsidiary of the Borrower may Dispose of any assets to the Borrower or
any Guarantor or, subject to Section 8.7(g) (to the extent applicable), any
other Group Member, and any Subsidiary that is not a Guarantor may Dispose of
any assets, or issue or sell Capital Stock, to any other Subsidiary that is not
a Guarantor;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) (i) Licenses and sub-licenses, or leases or subleases, of personal
(including Intellectual Property) or real property in the ordinary course of
business (including on an intercompany basis) and (ii) sales or contributions of
Intellectual Property to the Borrower and its Subsidiaries;

(h) the Disposition of other property having an aggregate book value, for all
such Dispositions during the term of this Agreement, not to exceed 20% of the
consolidated assets of the Borrower and its Subsidiaries determined as of the
date of the most recent financial statements of the Borrower available at the
time of the most recent such Disposition; provided (x) the consideration
received for such assets shall be in an amount at least equal to fair market
value thereof and (y) that at least 75% of the consideration received in
connection therewith consists of cash or Cash Equivalents (provided that any
Designated Non-Cash Consideration received in connection with such Disposition,
together with all other Designated Non-Cash Consideration received pursuant to
this clause (h), having an aggregate fair market value not to exceed 5% of Total
Assets at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be Cash Equivalents for purposes of this
clause (h) and for no other purpose);

(i) the issuance or sale of shares of any Subsidiary’s Capital Stock to qualify
directors if required by applicable law;

(j) Dispositions or exchanges of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(k) Dispositions of leases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the Loan
Parties and their Subsidiaries, taken as a whole;

(l) the abandonment or other Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, no longer economically practicable or
desirable to maintain and/or material in the conduct of the business of the Loan
Parties and their Subsidiaries, taken as a whole;

 

106



--------------------------------------------------------------------------------

(m) the Disposition of Property which constitutes a Recovery Event;

(n) Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(o) Investments in compliance with Section 8.7;

(p) dispositions of non-core assets acquired in connection with any Permitted
Acquisition in an aggregate amount not to exceed $50,000,000 per calendar year;

(q) the disposition of property which constitutes, or which is subject to, a
Recovery Event;

(r) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(s) sales of Margin Stock for fair market value payable in cash or Cash
Equivalents;

(t) the unwinding of any Hedge Agreements; and

(u) Dispositions listed on Schedule 8.5 to the Disclosure Letter.

8.6 Restricted Payments. Other than dividends, payments or distributions payable
solely in Qualified Capital Stock of the Person making such dividend, payment or
distribution, declare or pay any dividend on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, in each case, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any Subsidiary
(collectively, “Restricted Payments”), except that:

(a) the Borrower may make NESP payments in an aggregate amount not to exceed
$200,000,000 during the term of this Agreement;

(b) each Subsidiary may make Restricted Payments to the Borrower, to any
Guarantor and to Wholly Owned Subsidiaries (and, in the case of a Restricted
Payment by a non-Wholly Owned Subsidiary, to the Borrower and any Subsidiary and
to each other owner of Capital Stock or other equity interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);

(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or

 

107



--------------------------------------------------------------------------------

options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of Qualified Capital Stock;

(d) (i) the Borrower may make a Restricted Payment to (or to allow any direct or
indirect parent thereof to) pay for the repurchase, retirement or other
acquisition of Capital Stock of the Borrower held by any future, present or
former officers, directors, employees or consultants of any Group Member (or any
spouses, successors, administrators, heirs or legatees of any of the foregoing)
upon the death, disability or termination of employment or services of such
individual, and (ii) any Group Member may purchase, redeem or otherwise acquire
any Capital Stock from the present or former employees, officers, directors and
consultants of any Group Member (or any spouses, successors, administrators,
heirs or legatees of any of the foregoing) pursuant to the terms of any employee
stock option, incentive stock or other equity-based plan or arrangement;
provided that the aggregate amount of payments under this clause (d) shall not
exceed in any fiscal year $15,000,000 (with unused amounts in any fiscal year
being carried over to succeeding fiscal years subject to a maximum of
$50,000,000 in any fiscal year) plus, in each case, (x) any proceeds received by
any Group Member after the date hereof in connection with the issuance of
Qualified Capital Stock that are used for the purposes described in this clause
(d) plus (y) the net cash proceeds of any “key-man” life insurance policies of
any Group Member that have not been used to make any repurchases, redemptions or
payments under this clause (d);

(e) so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) after giving effect to the payment of
such Restricted Payment, the Consolidated Leverage Ratio does not exceed 3.50 to
1.00 determined on a Pro Forma Basis and (z) after giving effect to the payment
of such Restricted Payment, Liquidity is not less than $250,000,000, the
Borrower may make Restricted Payments in an aggregate amount not to exceed
(i) $100,000,000 plus (ii) the Available Amount; provided that the Borrower may
make unlimited Restricted Payments pursuant to this clause (e) (and the
limitations described in clauses (i) and (ii) shall not apply) if, after giving
effect to the payment of such Restricted Payment, the Consolidated Leverage
Ratio does not exceed (A) for the period from the Closing Date through and
including December 31, 2014, 2.50 to 1.00 or (B) thereafter, 2.25 to 1.00, in
each case determined on a Pro Forma Basis;

(f) dividends paid within 60 days after the date of declaration if at such date
of declaration such dividend would have complied with this Section 8.6;

(g) the Borrower may make Restricted Payments consisting of distribution of
rights pursuant to stockholder rights plans or redemptions of such rights;
provided that such redemption is in accordance with the terms of such
stockholder rights plans;

(h) the Borrower may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options, or other securities
convertible into or exchangeable for Capital Stock in an amount not to exceed
$15,000,000 in any fiscal year;

 

108



--------------------------------------------------------------------------------

(i) the Borrower may make Restricted Payments constituting non-cash repurchases
of Capital Stock of the Borrower deemed to occur upon exercise of stock options
or warrants (or equivalent) if such Capital Stock represents a portion of the
exercise price of such options or warrants;

(j) to the extent constituting Restricted Payments, any Group Member may enter
into transactions expressly permitted by Sections 8.4, 8.5 and 8.7;

(k) the Borrower may (i) (A) make payments in respect of its conversion or
exchange obligations with respect to any Convertible Debt, including by making
cash payments in connection with any settlement upon conversion or exchange of
any such Convertible Debt (provided, that any such payments in respect of
Permitted Net Share Settled Convertible Debt shall also be subject to the
following clause (B)) or (B) so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, by making any Net
Share Settlement in respect of any Permitted Net Share Settled Convertible Debt,
(ii) purchase any Permitted Bond Hedge, (iii) purchase its common stock upon
cashless exercise of any Permitted Bond Hedge, (iv) so long as no Default or
Event of Default shall have occurred or would result therefrom, make cash
payments upon settlement of any Permitted Warrant following any transaction or
event in which the consideration or proceeds to be paid to holders of common
stock in connection with such transaction or event consists solely of cash, and
(v) make cash payments in lieu of issuing fractional shares in connection with
the conversion or exchange of any Convertible Debt or the exercise of any
Permitted Warrant; and

(l) the Borrower may enter into and purchase its Capital Stock pursuant to any
accelerated stock repurchase agreement, forward contract or other similar
agreement and perform its obligations thereunder; provided that such repurchase
of its Capital Stock would have been otherwise permitted under clause (e) of
this Section 8.6 at the time such agreement was entered into as if it were a
Restricted Payment made by the Borrower at such time (and shall count against
any applicable cap contained in clause (e) of this Section 8.6) (for the
avoidance of doubt, the amount of all Restricted Payments made to purchase
Capital Stock pursuant to this clause (l) shall be determined based upon the net
cash payments made after settlement of all payments and obligations pursuant to
the terms of such accelerated stock repurchase agreement, forward contract or
other similar agreement).

8.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

 

109



--------------------------------------------------------------------------------

(c) Guarantee Obligations with respect to Hedge Agreements permitted by
Section 8.2;

(d) loans and advances to present or prospective officers, directors and
employees of any Group Member in the ordinary course of business (including for
travel, entertainment, relocation and similar expenses) in an aggregate amount
for all Group Members not to exceed $10,000,000 at any time outstanding;

(e) [Reserved];

(f) intercompany Investments (including, without limitation, Guarantee
Obligations with respect to obligations of any such Subsidiary) by (i) any Group
Member in any Loan Party; and (ii) any Group Member that is not a Loan Party to
any other Group Member that is not a Loan Party;

(g) intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Guarantor (including, without
limitation, Guarantee Obligations with respect to obligations of any such
Subsidiary, loans made to any such Subsidiary, Investments resulting from
mergers with or sales of assets to any such Subsidiary and Investments in
Foreign Subsidiaries) in an amount (valued at cost, if applicable) not to exceed
$300,000,000 at any time outstanding;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

(i) Permitted Acquisitions, including Investments by any Loan Party in any
Foreign Subsidiary the proceeds of which are promptly used by such Foreign
Subsidiary (directly or indirectly through another Foreign Subsidiary) to
consummate a Permitted Acquisition of Persons organized under the laws of,
and/or assets located in, a jurisdiction other than the United States or any
State thereof (and pay fees and expenses incurred in connection therewith);

(j) Investments consisting of Hedge Agreements permitted by Section 8.11;

(k) Investments set forth in Schedule 8.7 to the Disclosure Letter and any
extension or renewal thereof; provided that the amount of any such Investment is
not increased at the time of such extension or renewal;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

 

110



--------------------------------------------------------------------------------

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5 and Investments as consideration for services
provided by the Borrower and its Subsidiaries;

(n) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to Investments otherwise
expressly permitted by this Section, Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost, if applicable) at any time
outstanding not to exceed $100,000,000 plus the Available Amount.

(o) Dispositions in compliance with Section 8.5;

(p) Investments in any derivative securities or similar products purchased by
the Borrower in connection with any Convertible Debt permitted to be incurred
under this Agreement;

(q) promissory notes or other obligations of directors, officers, employees or
consultants of a Group Member in connection with such directors’, officers’,
employees’ or consultants’ purchase of Capital Stock of the Borrower, so long as
no cash or Cash Equivalent is advanced by any Group Member in connection with
such Investment;

(r) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(s) (i) Leases, subleases, licenses and sublicenses of real or personal property
(including Intellectual Property) in the ordinary course of business (including
on an intercompany basis) and (ii) sales or contributions of Intellectual
Property to the Borrower and its Subsidiaries;

(t) mergers and consolidations in compliance with Section 8.4 (other than
Section 8.4(d));

(u) Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business; and

(v) Investments in joint ventures not to exceed $100,000,000 at any time
outstanding.

8.8 Optional Payments and Modifications of Certain Debt Instruments.

(a) (i) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Permitted Unsecured Debt or any Subordinated
Indebtedness except for (A) Permitted Refinancings, (B) cash payments in lieu of
issuing fractional shares in connection with the conversion or exchange of any
Convertible Debt, (C) so long as (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (y) after giving effect to
such payment, prepayment,

 

111



--------------------------------------------------------------------------------

repurchase, redemption, defeasance or segregation, the Consolidated Leverage
Ratio does not exceed 3.50 to 1.00 determined on a Pro Forma Basis, payments,
prepayments, repurchases, redemptions, defeasances or segregations of funds in
an amount up to the Available Amount, (D) payments, prepayments, repurchases,
redemptions, defeasances or segregations of funds in additional amounts so long
as, on the date thereof, the Consolidated Leverage Ratio, on a Pro Forma Basis,
shall not exceed 2.75 to 1.00 and (E) so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Net Share
Settlement of any Permitted Net Share Settled Convertible Debt (or any Permitted
Refinancing thereof) in accordance with its terms; (ii) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Permitted Unsecured Debt or any
Subordinated Indebtedness (other than intercompany Indebtedness) (except for any
amendment that is not materially adverse to the Lenders, it being agreed that
any amendment, modification, waiver or other change that would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon is not materially
adverse to the Lenders); or (iii) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Qualified Capital Stock that would cause such Qualified
Capital Stock to become Disqualified Capital Stock.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

8.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except:

(a) transactions among the Borrower and its Subsidiaries;

(b) loans or advances to directors, officers and employees permitted under
Section 8.7(d) and transactions permitted by Sections 8.2(r), 8.2(s) and 8.7(q);

(c) the payment of reasonable and customary fees, compensation, benefits and
incentive arrangements paid or provided to, and indemnities provided on behalf
of, officers, directors, employees or consultants of the Borrower or any of its
Subsidiaries;

(d) (i) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors (or similar governing body) or the senior management thereof and
(ii) any repurchases of any issuances, awards or grants issued pursuant to
clause (i), in each case, to the extent permitted by Section 8.6;

 

112



--------------------------------------------------------------------------------

(e) employment arrangements entered into in the ordinary course of business
between the Borrower or any Subsidiary and any employee thereof;

(f) any Restricted Payment permitted by Section 8.6;

(g) [Reserved];

(h) [Reserved];

(i) Intellectual Property licenses to Group Members;

(j) sales of Qualified Capital Stock of the Borrower to Affiliates of the
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;

(k) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of the Borrower;

(l) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(m) transactions in the ordinary course of business with (i) Unrestricted
Subsidiaries or (ii) joint ventures in which the Borrower or a Subsidiary
thereof holds or acquires an ownership interest (whether by way of Capital Stock
or otherwise) so long as the terms of any such transactions are no less
favorable to the Borrower or the Subsidiary participating in such joint ventures
than they are to other joint venture partners; and

(n) the transactions listed on Schedule 8.9 to the Disclosure Letter.

8.10 Sales and Leasebacks. Enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (i) the sale of such property is permitted by
Section 8.5 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 8.3.

8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes, (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary,
(c) any Hedge Agreements required to be entered into pursuant to the terms and
conditions of this Agreement, (d) any Permitted Call Spread; (e) any Hedge
Agreement related to incentive stock, stock options, phantom stock or similar
agreements entered into with current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries; (f) any stock option or warrant

 

113



--------------------------------------------------------------------------------

agreement for the purchase of Capital Stock of the Borrower, (g) any Hedge
Agreement for the purchase of Capital Stock or Indebtedness (including
securities convertible into Capital Stock) of the Borrower pursuant to delayed
delivery contracts, (h) any Hedge Agreement to repurchase or redeem Capital
Stock permitted pursuant to Sections 8.6(e) and 8.6(l), and (i) any of the
foregoing to the extent it constitutes a derivative embedded in a convertible
security issued by the Borrower.

8.12 Changes in Fiscal Periods. Permit any change in the fiscal year of the
Borrower; provided that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed), in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired other
than (a) this Agreement, the other Loan Documents or any Permitted Unsecured
Refinancing Debt, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) [reserved], (d) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (e) customary provisions in leases, licenses and other
contracts restricting the assignment thereof, (f) any other agreement that does
not restrict in any manner (directly or indirectly) Liens created pursuant to
the Loan Documents or any Collateral securing the Obligations and does not
require the direct or indirect granting of any Lien securing any Indebtedness or
other obligation by virtue of the granting of Liens on or pledge of Property of
any Loan Party to secure the Obligations and (g) any prohibition or limitation
that (i) exists pursuant to applicable Requirements of Law, (ii) consists of
customary restrictions and conditions contained in any agreement relating to any
transaction permitted under Section 8.4 or the sale of any property permitted
under Section 8.5, (iii) restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of any Group
Member, (iv) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary, (v) exists in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired or (vi) is imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents or
the contracts, instruments or obligations referred to in clause (b), (c), (d),
(e), (f), (g)(iv) or (g)(v); provided that such amendments and refinancings are
no more materially restrictive with respect to such prohibitions and limitations
than those in effect prior to such amendment or refinancing

 

114



--------------------------------------------------------------------------------

(as determined in good faith and, if requested by the Administrative Agent,
certified in writing to the Administrative Agent by a Responsible Officer of the
Borrower).

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of:

(i) any restrictions existing under the Loan Documents or any Permitted
Unsecured Refinancing Debt,

(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,

(iii) any restrictions set forth in the agreement governing any Permitted
Unsecured Refinancing Debt so long as the restrictions set forth therein are not
materially more restrictive than the corresponding provisions in the Loan
Documents,

(iv) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),

(v) restrictions and conditions existing on the date hereof identified on
Schedule 8.14 to the Disclosure Letter (but not to any amendment or modification
expanding the scope or duration of any such restriction or condition),

(vi) restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien,

(vii) customary provisions in leases, licenses and other contracts entered into
in the ordinary course of business restricting the assignment thereof,

(viii) customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture,

(ix) any agreement of a Foreign Subsidiary governing Indebtedness permitted to
be incurred or permitted to exist under Section 8.2,

 

115



--------------------------------------------------------------------------------

(x) any agreement or arrangement already binding on a Subsidiary when it is
acquired so long as such agreement or arrangement was not created in
anticipation of such acquisition;

(xi) Requirements of Law;

(xii) customary restrictions and conditions contained in any agreement relating
to any transaction permitted under Section 8.4 or the sale of any property
permitted under Section 8.5 pending the consummation of such transaction or
sale;

(xiii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of the Borrower, so long as such agreement was not entered into in connection
with or in contemplation of such Person becoming a Subsidiary of the Borrower;

(xiv) any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired; or

(xv) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents or the contracts, instruments
or obligations referred to in clause (vi), (x), (xiii) or (xiv) of this Section;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those in effect prior to
such amendment or refinancing (as determined in good faith and, if requested by
the Administrative Agent, certified in writing to the Administrative Agent by a
Responsible Officer of the Borrower).

8.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, incidental, ancillary or complementary thereto.

8.16 Anti-Corruption Laws and Sanctions. Request any Loan or Letter of Credit,
or use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 9. EVENTS OF DEFAULT

 

116



--------------------------------------------------------------------------------

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, fee or any
other amount payable hereunder or under any other Loan Document, within five
(5) days after any such interest or other amount becomes due in accordance with
the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after any such days after
notice to the Borrower from the Administrative Agent; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; provided that this clause (e) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (y) any redemption,
repurchase, conversion or settlement with respect to any Convertible Debt
instrument (including any termination of any related Hedge Agreement) pursuant
to its terms unless such redemption, repurchase, conversion or settlement
results from a default thereunder or an event of the type that constitutes an

 

117



--------------------------------------------------------------------------------

Event of Default or (z) an early payment requirement, unwinding or termination
with respect to any Hedge Agreement except (i) an early payment, unwinding or
termination that results from a default or non-compliance thereunder by the
Borrower or any Subsidiary, or (ii) another event of the type that would
constitute an Event of Default; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of the Group
Members, taken as a whole, that results in the entry of an order for any such
relief that shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days after any such days from the entry thereof; or
(iv) any Group Member (other than an Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(g) (i) any failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived, shall occur with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan shall arise on the assets of any Loan Party
or any Commonly Controlled Entity, (ii) a Reportable Event shall occur, or
proceedings shall commence under Section 4042 of ERISA to have a trustee
appointed, or a trustee shall be appointed, with respect to a Single Employer
Plan, (iii) any Single Employer Plan shall be terminated under Section 4041(c)
of ERISA, (iv) any withdrawal by any Loan Party or any Commonly Controlled
Entity from a Single Employer Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) shall occur or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA shall occur, (v) any
Group Member or any Commonly Controlled Entity shall, or is reasonably likely
to, incur any liability in connection with a withdrawal from, or the Insolvency
or Reorganization of, a Multiemployer Plan, (vi) any failure to make a required
contribution to a Multiemployer Plan shall occur, (vii) the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, (viii) any Group Member shall engage in
any nonexempt “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) involving any Plan or (ix) a Foreign Plan
Event shall occur;

 

118



--------------------------------------------------------------------------------

and in each case in clauses (i) through (ix) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal for a period of 30 consecutive days and any such judgments or decrees
either (i) is for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), of $50,000,000 or more or (ii) is for injunctive
relief and could reasonably be expected to have a Material Adverse Effect, or

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any Loan Document shall cease to be enforceable
and of the same effect and priority purported to be created thereby (except to
the extent the loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing Collateral or to file Uniform Commercial Code continuation
statements); or any Loan Party or any Subsidiary of any Loan Party shall so
assert in writing; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert in writing; or

(k) a Change of Control occurs; or

(l) any of the Obligations of the Loan Parties under the Loan Documents for any
reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, the documentation governing any
Subordinated Indebtedness, (ii) the subordination provisions set forth in the
documentation governing any Subordinated Indebtedness shall, in whole or in
part, cease to be effective or cease to be legally valid, bonding and
enforceable against the holders of any Subordinated Indebtedness, if applicable,
or (iii) any Loan Party or any Subsidiary of any Loan Party, shall assert any of
the foregoing in writing;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required

 

119



--------------------------------------------------------------------------------

Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drawings under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents in accordance with the Guarantee and Collateral
Agreement. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

SECTION 10. THE AGENTS

10.1 Appointment.

(a) Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints each Agent as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

(b) Each of the Secured Parties hereby irrevocable designates and appoints
JPMorgan Chase Bank, N.A. as collateral agent of such Secured Party under this
Agreement and the other Loan Documents, and each such Secured Party irrevocably
authorizes the Collateral Agent, in such capacity, to take such action on its
behalf as are necessary or advisable with respect to the Collateral under this
Agreement or any of the other Loan Documents, together with such powers as are
reasonably incidental thereto. The Collateral Agent hereby accepts such
appointment.

 

120



--------------------------------------------------------------------------------

10.2 Delegation of Duties. Each Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by such Agent. Each Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of this Section 10. shall apply to
any such sub-agent and to the Related Parties of such Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

10.3 Liability of Agent.

(a) Neither any Agent nor any of their respective officers, directors, members,
partners, employees, agents, attorneys-in-fact or affiliates shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except with
respect to any Person, to the extent that such Person is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

(b) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.1), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be

 

121



--------------------------------------------------------------------------------

necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Section 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent shall deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Agents shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans and all other Secured
Parties.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

 

122



--------------------------------------------------------------------------------

10.6 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges and
agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Agent or Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Agent or Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Aggregate Exposure Percentage, as
applicable (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such. For the avoidance of doubt, no Lender shall be liable for the payment
of any portion of such unreimbursed amounts described in clause (iv) of
Section 11.5(a) that is found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.

10.8 Agent in Its Individual Capacity. Each Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and each such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

10.9 Successor Administrative Agent. Subject to the appointment and acceptance
of a successor Administrative Agent as provided in this Section 10.9, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, and subject to the consent of the Borrower (not to
be unreasonably withheld or delayed) appoint a successor

 

123



--------------------------------------------------------------------------------

Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Section 10. shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

10.10 Agents Generally. No Agent other than the Administrative Agent and the
Collateral Agent shall have any duties or responsibilities hereunder in its
capacity as such.

10.11 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceeds, or otherwise commence any remedial procedures, with respect
to any Collateral or any other property of any such Loan Party, without the
prior written consent of the Administrative Agent; provided that the foregoing
shall not prohibit any Lender from filing proofs of claim during the pendency of
a proceeding relative to any Loan Party under any bankruptcy or other debtor
relief law.

10.12 Withholding Tax. To the extent required by any applicable law, an Agent
shall withhold from any payment to any Lender an amount equal to any applicable
withholding Tax. If the IRS or any Governmental Authority asserts a claim that
such Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify such Agent of a change in circumstances that rendered the exemption from,
or reduction of, withholding Tax ineffective), such Lender shall indemnify and
hold harmless such Agent (to the extent that such Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties, additions to Tax or interest
thereon, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by such Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes each Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to such Agent.
The agreements in this Section 10.12

 

124



--------------------------------------------------------------------------------

shall survive the resignation and/or replacement of any Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and the
repayment, satisfaction or discharge of all obligations under this Agreement.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) reduce or forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or forgive or
reduce any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Required Lenders and (y) that
any amendment or modification of the defined terms or ratios used in the
determination of the Applicable Margin pursuant to the Pricing Grid shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, increase the
amount or extend the expiration date of any Lender’s Commitment or amend
Section 3.6 to permit the issuance of any Letter of Credit with an expiration
date that is later than the Revolving Termination Date, in each case without the
written consent of each Lender directly affected thereby; provided that neither
any amendment, modification or waiver of a mandatory prepayment required
hereunder, nor any amendment of Section 4.2 or any related definitions including
Asset Sale or Recovery Event, shall constitute a reduction of the amount of, or
an extension of the scheduled date of, any principal installment of any Loan or
Note or other amendment, modification or supplement to which this clause (i) is
applicable;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all

 

125



--------------------------------------------------------------------------------

or substantially all of the Collateral or release all or substantially all the
value of the Guarantees by the Guarantors under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;

(iv) amend, modify or waive any provision of Section 10 or any other provision
in any manner which increases the obligations or diminishes the rights of any
Agent without the written consent of each Agent adversely affected thereby;

(v) amend, modify or waive any provision of Section 3.3 or 3.7 without the
written consent of the Swingline Lender;

(vi) amend, modify or waive any provision of Section 3.6 or 3.7 without the
written consent of the Issuing Bank; or

(vii) release all or substantially all of the Guarantors or the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all (or all affected) Lenders, the consent
of the Required Lenders is obtained, but the consent of other Lenders whose
consent is required

 

126



--------------------------------------------------------------------------------

is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right but not the
obligation to purchase at par from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans and Revolving Commitments of such Non-Consenting Lenders (or, if such
amount relates solely to the Revolving Facility or the Term Facility, all of the
Revolving Commitments or all of the Term Loans, as applicable) for an amount
equal to the principal balance of all such Term Loans and any outstanding
Revolving Loans held by such Non-Consenting Lenders and all accrued interest and
fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption. In addition to
the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, typographical error, defect or inconsistency, (b) to add one or more
additional credit facilities with respect to Incremental Term Loans, or to add
Incremental Revolving Commitments, to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the other Loans and Commitments
outstanding hereunder, and the accrued interest and fees in respect thereof and
(c) to include appropriately the Lenders holding such credit facilities or
Commitments in any determination of the Required Lenders; provided that the
conditions set forth in Section 2.4 or 3.8, as applicable, are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that, subject to the limitations set forth in the first paragraph of
this Section 11.1, any such amendment or waiver that would increase or extend
the term of the Commitment of such Defaulting Lender, extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

11.2 Notices.

 

127



--------------------------------------------------------------------------------

(a) All notices and other communications provided for hereunder shall be either
(i) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b) if to the Borrower, at
its address at 199 Fremont Street, San Francisco, CA 94105, Attn: Chris
Ingoldsby, Treasury Director, Fax: (415) 247-8801, Tel: (415) 645-2297, email:
chris.ingoldsby@riverbed.com; if to the Administrative Agent or Collateral
Agent, at its address at 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60603-2003 Attn: JPMorgan Loan Services, Fax: (312) 385-7107, email:
syndications.closing.unit@jpmorgan.com; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties provided, however, that materials and information described in
Section 11.2(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, be effective four days after having been mailed by regular mail, one
Business Day after having been mailed by overnight courier, and when telecopied
or E-mailed, be effective when properly transmitted, except that notices and
communications to any Agent pursuant to Sections 2, 3, 4, 6 and 10 shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an electronic address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Agents in the manner specified in
the Loan Documents but only to the extent requested by the Administrative Agent.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE” THE ADMINISTRATIVE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS, EXCEPT TO THE EXTENT THE
LIABILITY OF SUCH

 

128



--------------------------------------------------------------------------------

PERSON IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter

 

129



--------------------------------------------------------------------------------

of Credit shall remain outstanding and so long as the Commitment of any Lender
has not been terminated.

11.5 Payment of Expenses.

(a) The Borrower agrees (i) to pay or reimburse each Agent for all of their
reasonable and documented out-of-pocket costs and expenses associated with the
syndication of the Facilities and incurred in connection with the preparation,
negotiation, execution and delivery, and any amendment, supplement, waiver or
modification (including any proposed amendment, supplement, waiver or
modification) to, this Agreement and the other Loan Documents, any security
arrangements in connection therewith and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable invoiced
fees and disbursements of counsel to such parties (provided that, unless there
is a conflict of interest, such fees and disbursements shall not include fees
and disbursements for more than one primary counsel and one local counsel in
each relevant jurisdiction) and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter as such parties shall deem appropriate, (ii) to pay
or reimburse each Lender and Agent for all its reasonable documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, or during any workout or restructuring, including the
reasonable and invoiced fees and disbursements of counsel to such parties
(provided that, unless there is a conflict of interest, such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction), (iii) to pay,
indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(iv) to pay, indemnify, and hold each Lender and Agent and their respective
affiliates (including, without limitation, controlling persons) and each member,
partner, director, officer, employee, advisor, agent, affiliate, successor,
partner, member, representative and assign of each of the forgoing (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans, and
the reasonable and documented fees, disbursements and other charges of one legal
counsel to such Indemnitees taken as a whole (and, if applicable, one local
counsel to such persons taken as a whole in each appropriate jurisdiction and,
in the case of a conflict of interest, one additional local counsel in each
appropriate jurisdiction to all affected Indemnitees taken as a whole) in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party

 

130



--------------------------------------------------------------------------------

under any Loan Document (all the foregoing in this clause (iv), collectively,
the “Indemnified Liabilities”); provided, that the Borrower shall not have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of, or material
breach of any Loan Documents by, such Indemnitee or its controlled affiliates,
officers or employees acting on behalf of such Indemnitee or any of its
controlled affiliates in connection with the Transactions; provided, further
that Taxes, other than any Taxes that represent liabilities, obligations, losses
or damages arising from any non-Tax claim, shall not be Indemnified Liabilities.
Statements payable by the Borrower pursuant to this Section 11.5 shall be
submitted to the Chief Financial Officer, at the address of the Borrower set
forth in Section 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that the foregoing shall not
limit the indemnification obligations of the Borrower under clause (a) above. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent such damages are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of, or
material breach of any Loan Documents by, such Indemnitee or its controlled
affiliates, officers or employees acting on behalf of such Indemnitee or any of
its controlled affiliates in connection with the Transactions.

(c) The Borrower shall not, without the prior written consent of the Indemnitee,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnitee is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnitee from all liability arising out of such proceeding and
(ii) does not include a statement as to, or an admission of, fault, culpability,
or a failure to act by or on behalf of such Indemnitee.

(d) All amounts due under this Section and Section 10.7 shall be payable
promptly after written demand therefor.

11.6 Successors and Assigns; Participations and Assignments.

 

131



--------------------------------------------------------------------------------

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section or (z) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 11.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans under any Facility, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 or a multiple of $500,000 in excess thereof (provided that
in the case of any assignment of Term B Incremental Term Loans, the amount of
the Loans subject to each such assignment shall not be less than $1,000,000), in
each case unless the Borrower and the Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations (A) among separate tranches of Loans (if any) on a non-pro rata
basis or (B) among separate Facilities on a non-pro rata basis;

 

132



--------------------------------------------------------------------------------

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that in each case the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) the Term Facility
if such assignment is to an Assignee that is not a Lender, an Affiliate of a
Lender or an Approved Fund or (y) the Revolving Facility if such assignment is
to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; and

(C) (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Bank (such
consent not to be unreasonably withheld or delayed), and (2) in the case of any
assignment of a Revolving Commitment, the Swingline Lender (such consent not to
be unreasonably withheld or delayed); provided that no consent of the Issuing
Bank or the Swingline Lender shall be required for an assignment to an Assignee
that is a Revolving Lender or an Affiliate or Approved Fund of a Revolving
Lender;

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(v) no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries or Affiliates; and

(vi) no assignment shall be permitted to be made to a natural person.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party

 

133



--------------------------------------------------------------------------------

hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided, with respect to such
Section 4.10, that such Lender continues to comply with the requirements of
Section 4.10). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) Notwithstanding anything in this Section 11.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (i) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (ii) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such assigning Lender in connection with such assigning Lender’s
rights and obligations under this Agreement until an Assignment and Assumption
and an administrative questionnaire have been delivered to the Administrative
Agent, (C) the failure of such assigning Lender to deliver an Assignment and
Assumption or administrative questionnaire to the Administrative Agent or any
other Person shall not affect the legality, validity or binding effect of such
assignment and (D) an Assignment and Assumption between an assigning Lender and
its Affiliate or Approved Fund shall be effective as of the date specified in
such Assignment and Assumption.

(d) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Loans and LC
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Subject to the penultimate sentence of this paragraph (d), the
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be

 

134



--------------------------------------------------------------------------------

available for inspection by the Borrower, the Issuing Bank, the Swingline Lender
and any Lender (with respect to the Commitments of, and principal amount of and
interest owing with respect to the Loans and LC Obligations owing to such Lender
only) at the Administrative Agent’s office at any reasonable time and from time
to time upon reasonable prior notice. Except as otherwise provided in paragraph
(c) above, upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)(iv)
of this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. Except
as otherwise provided in paragraph (c) above, no assignment shall be effective
for purposes of this Agreement unless and until it has been recorded in the
Register (or, in the case of an assignment pursuant to paragraph (c) above, the
applicable Related Party Register) as provided in this paragraph (d). The date
of such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”

(e) Any Lender may, at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) no participation shall be permitted to
be made to the Borrower or any of its Subsidiaries or Affiliates, nor any
officer or director of any such Person or a natural person. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
requires the consent of each Lender directly affected thereby pursuant to the
proviso to the second sentence of Section 11.1. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 and 4.11 to the same extent as if it were a
Lender (subject to the requirements and obligations of those sections including
the documentary requirements in Section 4.10(e)) and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by applicable law, each Participant also shall be entitled to the benefits of
Section 11.7(b) as though it were a Lender; provided that such Participant shall
be subject to Section 11.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower and solely for tax purposes, maintain a register complying with
the requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each

 

135



--------------------------------------------------------------------------------

Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
this Agreement) except (i) to the Administrative Agent or (ii) to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations or, if different, under Sections 871(h) or 881(c) of
the Code. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The entries in the
Participant Register shall be conclusive and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, any central bank or any other Person, and this Section shall not
apply to any such pledge or assignment of a security interest or to any such
sale or securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

11.7 Sharing of Payments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility (or tranche of Loans thereunder), if any Lender (a “Benefited Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
become due and payable pursuant to Section 9, receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited

 

136



--------------------------------------------------------------------------------

Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a director creditor of each Loan Party in the amount of such participation to
the extent provided in clause (b) of this Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

137



--------------------------------------------------------------------------------

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the

 

138



--------------------------------------------------------------------------------

process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 11.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document
(including, without limitation, the release of any Guarantor from its
obligations if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder) or that has been consented to in accordance
with Section 11.1; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of any Permitted Unsecured Debt,
Permitted Unsecured Refinancing Debt or any Subordinated Indebtedness or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations) shall have been paid
in full or Cash Collateralized and (ii) the Commitments have been terminated and
no Letters of Credit shall be outstanding (or shall have been Cash
Collateralized or backstopped to the reasonable satisfaction of the Issuing
Bank), the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. At such time, the Collateral Agent shall take such actions as are
reasonably necessary, at the cost of the Borrower, to effect each release
described in this Section 11.14 in accordance with the relevant provisions of
the Security Documents.

 

139



--------------------------------------------------------------------------------

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender, any Affiliate of a Lender or any Approved Fund (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) subject to an agreement to comply with
confidentiality provisions at least as restrictive as the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, members, partners, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 11.15), (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) on a confidential basis, to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document; provided that, unless
specifically prohibited by applicable law or court order, each Lender shall
notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers such Agent or such Lender in
connection with the administration and management of this Agreement and the
other Loan Documents.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING

 

140



--------------------------------------------------------------------------------

WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

RIVERBED TECHNOLOGY, INC.,

as Borrower

By:   /s/ Jerry M. Kennelly   Name: Jerry M. Kennelly   Title: Chief Executive
Officer

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and a Lender

By:   /s/ Keith Winzenried   Name: Keith Winzenreid   Title: Credit Executive

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as a Lender

By:   /s/ Lydia Diaconou   Name: Lydia Diaconou   Title: AVP, Relationship
Manager

 

If second signature is required:         By:      

Name:

Title:

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender

By:   /s/ Adriana D. Collins   Name: Adriana D. Collins   Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Thomas R. Sullivan   Name: Thomas R. Sullivan   Title: Senior Vice
President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Compass Bank,

as a Lender

By:   /s/ James Ligman   Name: James Ligman   Title: Senior Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender

By:   /s/ Stuart Darby   Name: Stuart Darby   Title: Senior Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Mark Walton   Name: Mark Walton   Title: Authorized Signatory

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,

as a Lender

By:   /s/ Sherrese Clarke   Name: Sherrese Clarke   Title: Authorized Signatory

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Silicon Valley Bank,

as a Lender

By:   /s/ Alina Zinchik   Name: Alina Zinchik   Title: Vice President If second
signature is required:         By:      

Name:

Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Union Bank, N.A.,

as a Lender

By:  

/s/ Annabella Guo

  Name: Annabella Guo   Title: Vice President

 

If second signature is required:         By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Magnus McDowell

  Name: Magnus McDowell   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Sabadell United Bank, N.A., as a Lender By:  

/s/ Maurici Lladó

  Name: Maurici Lladó   Title: EVP – Corporate & Commercial Banking

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROCKVILLE BANK,

as a Lender

By:  

/s/ Carla Balesano

  Name: Carla Balesano   Title: SVP

 

If second signature is required:         By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Cathay Bank,

as a Lender

By:  

/s/ Nancy A. Moore

  Name: Nancy A. Moore   Title: Senior Vice President

 

If second signature is required:         By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

COMMITMENTS

 

Institution

   Revolving Commitment
Allocation      Term Commitment
Allocation      Total Allocation  

JPMorgan Chase Bank, N.A.

   $ 47,500,000       $ 47,500,000       $ 95,000,000   

Wells Fargo Bank, N.A.

     47,500,000         47,500,000         95,000,000   

HSBC Bank USA, N.A.

     28,500,000         28,500,000         57,000,000   

Bank of America, N.A.

     20,000,000         20,000,000         40,000,000   

Compass Bank

     20,000,000         20,000,000         40,000,000   

Citibank, N.A.

     20,000,000         20,000,000         40,000,000   

Goldman Sachs Bank USA

     20,000,000         20,000,000         40,000,000   

Morgan Stanley Bank, N.A.

     20,000,000         20,000,000         40,000,000   

Silicon Valley Bank

     20,000,000         20,000,000         40,000,000   

Union Bank, N.A.

     20,000,000         20,000,000         40,000,000   

U.S. Bank National Association

     20,000,000         20,000,000         40,000,000   

Sabadell United Bank N.A.

     7,500,000         7,500,000         15,000,000   

Rockville Bank

     5,000,000         5,000,000         10,000,000   

Cathay Bank

     4,000,000         4,000,000         8,000,000      

 

 

    

 

 

    

 

 

 

Totals:

   $ 300,000,000       $ 300,000,000       $ 600,000,000      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[                    ] (the “Assignor”) and [                    ] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):    Riverbed Technology, Inc. 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement 5.    Credit Agreement:    The Credit Agreement dated as of December
20, 2013 among Riverbed Technology, Inc., JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time parties thereto as Lenders

 

 

1  Select as applicable.

 



--------------------------------------------------------------------------------

6. Assigned Interests:

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

[Term/Revolving] [Commitment/Loan]

   $         $           %   

[Term/Revolving] [Commitment/Loan]

   $         $           %   

Effective Date:                             , 20    . [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

      Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

      Title:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

      Title:

[Consented to:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

      Title:

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank

By:

      Title:

 

JPMORGAN CHASE BANK, N.A., as Swingline Lender

By:

      Title:

 

RIVERBED TECHNOLOGY, INC.

By:

      Title:         ]3

 

 

3  See Section 11.6 of the Credit Agreement to determine whether the consent of
the Borrower, Issuing Bank, Swingline Lender and/or Administrative Agent is
required.

 

3



--------------------------------------------------------------------------------

Annex 1

to Form of Assignment

and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents thereunder, (iii) the financial condition of the Borrowers, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including Section 4.10 thereof), duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Ex. A-1



--------------------------------------------------------------------------------

Exhibit B

FORM OF COMPLIANCE CERTIFICATE

[        , 20[    ]]

This Compliance Certificate is delivered pursuant to the Credit Agreement1,
dated as of December 20, 2013 (as amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
RIVERBED TECHNOLOGY, INC., a Delaware corporation (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, and together with
its successors and permitted assigns in such capacity, the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, and
together with its successors and permitted assigns in such capacity, the
“Collateral Agent”) and the several banks and other financial institutions or
entities from time to time parties thereto as Lenders. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement. The undersigned hereby certifies in its capacity as
[            ]2 of the Borrower, and not individually, as follows:

1. I am the duly elected, qualified and acting [            ] of the Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Group Members during
the accounting period covered by the financial statements to be delivered
pursuant to Section 7.1[(a)/(b)] for the fiscal [quarter/year] ended
[            ], attached hereto as Attachment 1 (the “Financial Statements”).
Such review did not disclose, and I have no knowledge of the existence, as of
the date of this Compliance Certificate, of any Default or Event of Default [,
except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 8.1 of the Credit Agreement.

5. To the extent not previously disclosed and delivered to the Administrative
Agent and the Collateral Agent, attached hereto as Attachment 3 is a listing of
any Intellectual Property which is the subject of a United States federal
registration or federal application (including Intellectual Property included in
the Collateral which was theretofore unregistered and becomes the subject of a
United States federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered [pursuant to this Section
(5)/since the Closing Date].

[The remainder of this page is intentionally left blank.]

 

1  Certificate required under Section 7.2(a) of the Credit Agreement.

2  To be completed by the chief financial officer, treasurer or assistant
treasurer of the Borrower.

 

Ex. B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, the undersigned, have executed this Certificate on behalf
of the Borrower as of the date first written above.

 

RIVERBED TECHNOLOGY, INC. By:  

 

  Name:   Title:

 

Ex. B-2



--------------------------------------------------------------------------------

Attachment 1 to

Compliance Certificate

[FINANCIAL STATEMENTS]

 

Ex. B-3



--------------------------------------------------------------------------------

Attachment 2 to

Compliance Certificate

The information described herein pertains to the period from                 ,
20     to             , 20     .

 

Table 1. Consolidated Leverage Ratio (Section 8.1(a))3   

(1) CONSOLIDATED FUNDED DEBT as of the last day of such period

   = $

Calculation of Consolidated EBITDA for the period of four consecutive fiscal
quarters ended on such date:

  

Consolidated Net Income4

   $

plus taxes based on income or profits or capital gains

   + $

plus Consolidated Interest Expense5

   + $

plus Consolidated Depreciation and Amortization Expense to the extent the same
were deducted (not added back) when computing Consolidated Net Income

   + $

plus the amount of any restructuring charge or reserve deducted provided that
the aggregate amount of cash restructuring charges added back shall not exceed
15% of Consolidated EBITDA (prior to giving effect to this clause) for such four
quarter period

   + $

plus any other non-cash charges (including any write-offs, write-downs or
impairment charges)

   + $

plus any cost or expense incurred pursuant to any management equity plan or
stock option plan

   + $

plus cash receipts not representing Consolidated EBITDA or Net Income to the
extent non-cash gains relating to such income were deducted from Consolidated
EBITDA

   + $

plus any net loss included in the consolidated financial statements due to the
application of FAS 160

   + $

 

3  The descriptions of calculations set forth herein are sometimes abbreviated
for simplicity; however, the terms in the Credit Agreement shall govern for all
purposes.

4  Refer to Credit Agreement for calculation of Consolidated Net Income.

5  “Consolidated Interest Expense” means the sum of (i) consolidated interest
expense to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding, (w) penalties and interest related to taxes,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (y) any expensing of bridge, commitment and other
financing fees plus (ii) consolidated capitalized interest for such period,
whether paid or accrued minus (iii) interest income for such period.

 

Ex. B-4



--------------------------------------------------------------------------------

plus any rent expense not actually paid in cash during such period

   + $

plus the amount of loss on sale of receivables and related assets in connection
with a receivables financing permitted by the Credit Agreement

   + $

plus the amount of “run rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken during such period, provided that the aggregate amount of cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies added pursuant to this clause shall not exceed the greater
of 10.0% of Consolidated EBITDA for such four quarter period (calculated on a
Pro Forma Basis) and the amount of such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies that
would be compliant with Regulation S-X under the Securities Act

   + $

minus non-cash gains increasing Consolidated Net Income, excluding non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period

   - $

(2) CONSOLIDATED EBITDA for the period of four consecutive fiscal quarters ended
on such date

   = $

CONSOLIDATED LEVERAGE RATIO (1)/(2)

  

REQUIRED RATIO

   £ 3.50 to 1.00 for each fiscal quarter through and including December 31,
20146

 

6  Stepping down to 3.25 to 1.00 from and including January 1, 2015 through and
including December 31, 2015 and stepping down to 3.00 to 1.00 from and including
January 1, 2016 and thereafter.

 

Ex. B-5



--------------------------------------------------------------------------------

Table 2. Consolidated Interest Coverage Ratio (Section 8.1(b))7   

(1) CONSOLIDATED EBITDA for the period of four consecutive fiscal quarters ended
on such date [as set forth in (2) in Table 1, above]

   = $

(2) CONSOLIDATED INTEREST EXPENSE for the period of four consecutive fiscal
quarters ended on such date8

   $

CONSOLIDATED INTEREST COVERAGE RATIO (1)/(2)

  

REQUIRED RATIO

   ³ 3.50 to 1.0

 

7  The descriptions of calculations set forth herein are sometimes abbreviated
for simplicity; however, the terms in the Credit Agreement shall govern for all
purposes.

8  “Consolidated Interest Expense” means the sum of (i) consolidated interest
expense to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding, (w) penalties and interest related to taxes,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (y) any expensing of bridge, commitment and other
financing fees plus (ii) consolidated capitalized interest for such period,
whether paid or accrued minus (iii) interest income for such period.

 

Ex. B-6



--------------------------------------------------------------------------------

Attachment 3 to

Compliance Certificate

INTELLECTUAL PROPERTY

[TO BE ADDED]

 

Ex. B-7



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF BORROWING NOTICE

_________ __, ____

JPMORGAN CHASE BANK, N.A.

as Administrative Agent under the

Credit Agreement referred to below Attention:

 

  Re: RIVERBED TECHNOLOGY, INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of December 20, 2013 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, and together with its
successors and permitted assigns in such capacity, the “Administrative Agent”),
JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, and together
with its successors and permitted assigns in such capacity, the “Collateral
Agent”) and the several banks and other financial institutions or entities from
time to time parties thereto as Lenders. Capitalized terms used herein that are
not defined herein shall have the meanings given to them in the Credit
Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section [2.2/3.2]
of the Credit Agreement of its request of a borrowing (the “Proposed Borrowing”)
under the Credit Agreement and, in that connection, sets forth the following
information:

The date of the Proposed Borrowing is             ,     (the “Funding Date”).

The type of Proposed Borrowing is a [Term/Revolving Borrowing]. The aggregate
principal amount of [Term/Revolving] Loans is $            , of which
$             consists of Base Rate Loans and $             consists of
Eurodollar Loans having an initial Interest Period1 of months.

The proceeds of the Proposed Borrowing should be disbursed to:

Credit:

Bank Name:

Bank Address:

Account Number:

ABA Routing Number:

Reference:

[The Borrower hereby gives you irrevocable notice, pursuant to Section 4.3 of
the Credit Agreement, of its request for the following:

 

1  Interest Periods may be 1, 3 or 6 months.

 

Ex. B-1-1



--------------------------------------------------------------------------------

(i) a continuation, on             ,             , as Eurodollar Loans having an
Interest Period of              months of Loans in an aggregate outstanding
principal amount of $              having an Interest Period of             
months;

(ii) a conversion, on             ,             , to Eurodollar Loans having an
Interest Period of              months of Loans in an aggregate outstanding
principal amount of $                 ; and

(iii) a conversion, on             ,             , to Base Rate Loans, of Loans
in an aggregate outstanding principal amount of $            .]2

[The undersigned hereby certifies as to the following:

(a) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the date hereof as if made on and as of the date hereof (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date).

(b) No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the extensions of credit requested hereby.

(c) The Borrower is in compliance with each of the Financial Covenants set forth
in Section 8.1 on and as of the date hereof, on a Pro Forma Basis, to be
determined as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1(a) or
7.1(b).]3

[The remainder of this page is intentionally left blank.]

 

2  To be added as applicable.

3  For Borrowings after the Closing Date. Not required for conversions and
continuations.

 

Ex. B-1-2



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC., as Borrower By:  

 

  Name:   Title:

 

Ex. B-1-3



--------------------------------------------------------------------------------

Exhibit C

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[provided under separate cover]

 

Ex. C-1



--------------------------------------------------------------------------------

Exhibit E-1

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                    New York, New York             , 20    

FOR VALUE RECEIVED, the undersigned, RIVERBED TECHNOLOGY, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
[            ] DOLLARS ([$_______]) or, if less, the unpaid principal amount of
the Term Loan of the Lender to the Borrower. The principal amount shall be paid
in the amounts and on the dates specified in Section 2.3 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.

This Note (a) is one of the Notes evidencing the Term Loans under to in the
Credit Agreement, dated as of December 20, 2013 (as amended, amended and
restated, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto as Lenders and
JPMORGAN CHASE BANK, N.A., as administrative agent and collateral agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Ex. E-1-1



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

RIVERBED TECHNOLOGY, INC., as Borrower By:  

 

  Name:   Title:

 

Ex. E-1-3



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of

Base Rate

Loans

 

Amount

Converted to
Base Rate

Loans

   Amount of
Principal of
Base Rate
Loans
Repaid    Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans   
Unpaid
Principal
Balance of
Base Rate
Loans    Notation
Made By

 

Ex. E-1-4



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

EURODOLLAR LOANS

 


Date

 




Amount of
Eurodollar
Loans

 



Amount
Converted to
Eurodollar
Loans

   Interest
Period and
Eurodollar
Rate with
Respect
Thereto   
Amount of
Principal of
Eurodollar
Loans
Repaid    Amount of
Eurodollar
Loans
Converted to
Base Rate
Loans   
Unpaid
Principal
Balance of
Eurodollar
Loans   



Notation
Made By

 

Ex. E-1-5



--------------------------------------------------------------------------------

Exhibit E-2

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                       

New York, New York

                    , 20    

FOR VALUE RECEIVED, the undersigned, RIVERBED TECHNOLOGY, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [            ] DOLLARS
[($_________)], or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement. The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any Revolving Loan.

This Note (a) is one of the Notes evidencing the Revolving Loans under the
Credit Agreement, dated as of December 20, 2013 (as amended, amended and
restated, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto as Lenders and
JPMORGAN CHASE BANK, as administrative agent and collateral agent , (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Ex. E-2-1



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

RIVERBED TECHNOLOGY, INC., as Borrower By:    

 

  Name:   Title:

 

Ex. E-2-3



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 






Date

  


Amount of
Base Rate
Loans   

Amount
Converted to
Base Rate
Loans   
Amount of
Principal of
Base Rate
Loans
Repaid    Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans   
Unpaid
Principal
Balance of
Base Rate
Loans   



Notation
Made By

 

Ex. E-2-4



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 






Date

  


Amount of
Eurodollar
Loans   

Amount
Converted to
Eurodollar
Loans    Interest
Period and
Eurodollar
Rate with
Respect
Thereto   
Amount of
Principal of
Eurodollar
Loans
Repaid    Amount of
Eurodollar
Loans
Converted to
Base Rate
Loans   
Unpaid
Principal
Balance of
Eurodollar
Loans   



Notation
Made By

 

Ex. E-2-5



--------------------------------------------------------------------------------

Exhibit E-3

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                       

New York, New York

                    , 20    

FOR VALUE RECEIVED, the undersigned, RIVERBED TECHNOLOGY, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to JPMORGAN
CHASE BANK, N.A. (the “Swingline Lender”) or its registered assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Termination Date the principal amount of (a) [            ] DOLLARS
[($        )], or, if less, (b) the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the Borrower pursuant to
Section 3.3 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such Funding Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 4.5
of such Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such endorsement shall constitute prima
facie evidence of the accuracy of the information absent manifest error. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Swingline Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of December 20, 2013 (as amended, amended and restated, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto as Lenders and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent, (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN

 

Ex. E-3-1



--------------------------------------------------------------------------------

ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

RIVERBED TECHNOLOGY, INC., as Borrower By:       Name:   Title:

 

Ex. E-3-3



--------------------------------------------------------------------------------

Exhibit F

CLOSING CERTIFICATE

December     , 2013

This Closing Certificate (the “Certificate”) is hereby delivered pursuant to
Section 6.1(f) of that certain Credit Agreement, dated as of the date hereof
(the “Credit Agreement”), by and among RIVERBED TECHNOLOGY, INC., a Delaware
corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A., as administrative agent
and JPMORGAN CHASE BANK, N.A., as collateral agent for the several financial
institutions party thereto as lenders (the “Lenders”) and the Lenders.

The undersigned, [            ], being the duly elected, qualified and acting
[            ] of [            ], hereby certifies on behalf of [            ]
(the “Company”), in his or her capacity as an officer of the Company, and not
individually, and without assuming any personal liability as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the certificate
of incorporation of the Company, together with all amendments thereto (the
“Charter Document”), as certified by the Secretary of State of the State of
[            ]. Such Charter Document has not been amended, repealed, modified
or restated since the date of the last amendment thereto shown on the attached
certificate, and such Charter Document is in full force and effect on the date
hereof and no action for any amendment to such Charter Document or for the
dissolution of the Company has been taken since such date.

2. Attached hereto as Exhibit B is a true and complete copy of the bylaws of the
Company, together with all amendments thereto (the “Governing Agreement”), as in
effect at all times since the adoption thereof to and including the date hereof.
Such Governing Agreement has not been amended, repealed, modified or restated
(other than as attached hereto) and such Governing Agreement is in full force
and effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of the resolutions
adopted by the board of directors of the Company (the “Consent”) authorizing the
execution, delivery and performance of each Loan Document to be executed and
delivered by the Company. Such Consent has not in any way been amended,
modified, revoked or rescinded and is in full force and effect on the date
hereof.

4. Attached hereto as Exhibit D is a list of persons who are now, and were, as
of the execution and delivery of the Credit Agreement and the other Loan
Documents, duly elected and qualified officers of the Company holding the
offices indicated next to their respective names, and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver,
on behalf of the Company, the Loan Documents to which the Company is a party and
any certificate or other document to be delivered by the Company pursuant to
such Loan Documents.

[The Remainder of This Page is Intentionally Left Blank]

 

Ex. F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered, in the name and
on behalf of each Loan Party, this Certificate to be effective as of the date
first above written.

 

By:  

 

  Name:   Title:

I, the undersigned, [            ], being the duly elected, qualified and acting
[            ] of [            ], solely in my capacity as an officer of each
Loan Party and not individually, and without assuming any personal liability, do
hereby certify that [            ] is the duly elected, qualified and acting
[            ] of [            ] and the signature set forth above is his or her
true and genuine signature.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.

 

By:  

 

  Name:   Title:

 

Ex. F-2



--------------------------------------------------------------------------------

Exhibit G

FORM OF LEGAL OPINION OF WILSON SONSINI GOODRICH & ROSATI PROFESSIONAL
CORPORATION

[provided under separate cover]

 

Ex. G-1



--------------------------------------------------------------------------------

Exhibit H

FORM OF SOLVENCY CERTIFICATE

December [ ], 2013

The undersigned, [            ], the Chief Financial Officer of RIVERBED
TECHNOLOGY, INC., a Delaware corporation (the “Borrower”), is familiar with the
properties, businesses, assets and liabilities of the Borrower and its
Subsidiaries and is duly authorized to execute this certificate (this “Solvency
Certificate”) on behalf of the Borrower.

This Solvency Certificate is being executed and delivered pursuant to
Section 6.1(k) of that certain Credit Agreement dated as of December 20, 2013
(the “Credit Agreement” (terms defined therein unless otherwise defined herein
being used herein as therein defined) among the Borrower, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, and together with its
successors and permitted assigns in such capacity, the “Administrative Agent”),
JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, and together
with its successors and permitted assigns in such capacity, the “Collateral
Agent”) and the several banks and other financial institutions or entities
parties thereto as Lenders.

As used herein, “Company” means the Borrower and its subsidiaries on a
consolidated basis.

1. The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that he has made such investigation and inquiries as to the
financial condition of the Company as the undersigned deems necessary and
prudent for the purposes of providing this Solvency Certificate.

2. The undersigned certifies, on behalf of the Borrower and not in his
individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by the Borrower to be fair in light of the circumstances
existing at the time made; and (b) for purposes of providing this Solvency
Certificate, the amount of contingent liabilities has been computed as the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in his individual capacity, that, on the date hereof, after giving effect to
the Transactions (and the Loans made or to be made and other obligations
incurred or to be incurred on the Closing Date):

(i) the fair value of the property of the Company is greater than the total
amount of liabilities, including contingent liabilities, of the Company;

(ii) the present fair salable value of the assets of the Company is greater than
the amount that will be required to pay the probable liability of the Company on
the sum of its debts and other liabilities, including contingent liabilities;

(iii) the Company has not, does not intend to, and does not believe (nor should
it reasonably believe) that it will, incur debts or liabilities beyond the
Company’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise); and

(iv) the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

 

Ex. H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as the Chief Financial
Officer the Borrower and not in his individual capacity.

 

RIVERBED TECHNOLOGY, INC. By:  

 

Name:   [•] Title:   Chief Financial Officer

 

Ex. H-2



--------------------------------------------------------------------------------

Exhibit J-1

[FORM OF] NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Partnerships or

Pass-Thru Entities For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 20, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among RIVERBED TECHNOLOGY, INC. (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                             (the “Foreign Lender”) is providing this
certificate pursuant to Section 4.10(e) of the Credit Agreement.

The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record and beneficial owner of the Loans (as
well as any notes evidencing such loans) in respect of which it is providing
this certificate.

2 The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:

 

  (a) the Foreign Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

  (b) the Foreign Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Foreign Lender is not a 10-percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code.

4. The Foreign Lender is not a controlled foreign corporation within the meaning
of Section 881(c)(3)(C) of the Code related to the Borrower within the meaning
of Section 864(d)(4) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
             day of             , 20        .

 

[NAME OF FOREIGN LENDER] By:  

 

  Name:   Title:

 

Ex. J-1-1



--------------------------------------------------------------------------------

Exhibit J-2

[FORM OF] NON-BANK CERTIFICATE

(For Foreign Lenders That Are Partnerships or

Pass-Thru Entities For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 20, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among RIVERBED TECHNOLOGY, INC. (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                                      (the “Foreign Lender”) is
providing this certificate pursuant to Section 4.10(e) of the Credit Agreement.

The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Loans (as well as any
notes evidencing such Loans) in respect of which it is providing this
certificate.

2. The Foreign Lender’s partners/members are the sole beneficial owners of the
Loans (as well as any notes evidencing such Loans).

3. Neither the Foreign Lender nor any of its partners/members is a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”). In this regard, the Foreign Lender further represents and
warrants that:

 

  (a) neither the Foreign Lender nor any of its partners/members is subject to
regulatory or other legal requirements as a bank in any jurisdiction; and

 

  (b) neither the Foreign Lender nor any of its partners/members has been
treated as a bank for purposes of any tax, securities law or other filing or
submission made to any Governmental Authority, any application made to a rating
agency or qualification for any exemption from tax, securities law or other
legal requirements.

4. None of the Foreign Lender’s partners/members is a 10-percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code.

5. None of the Foreign Lender’s partners/members is a controlled foreign
corporation within the meaning of Section 881(c)(3)(C) of the Code related to
the Borrower within the meaning of Section 864(d)(4) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate on
the              day of                         , 20    .

 

[NAME OF FOREIGN LENDER]

 

Ex. J-2-1



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

 

Ex. J-2-2



--------------------------------------------------------------------------------

Exhibit J-3

[FORM OF] NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Partnerships or

Pass-Thru Entities For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 20, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among RIVERBED TECHNOLOGY, INC. (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                              (the “Foreign Lender”) is providing this
certificate pursuant to Section 4.10(e) of the Credit Agreement.

The Foreign Participant hereby represents and warrants that:

1. The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate.

2. The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Foreign Participant further represents and warrants that:

 

  (a) the Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

  (b) the Foreign Participant has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.

3. The Foreign Participant is not a 10-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code.

4. The Foreign Participant is not a controlled foreign corporation within the
meaning of Section 881(c)(3)(C) of the Code related to the Borrower within the
meaning of Section 864(d)(4) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
             day of                     , 20    .

 

[NAME OF FOREIGN PARTICIPANT] By:  

 

  Name:   Title:

 

Ex. J-3-1



--------------------------------------------------------------------------------

Exhibit J-4

[FORM OF] NON-BANK CERTIFICATE

(For Foreign Participants That Are Partnerships or

Pass-Thru Entities For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 20, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among RIVERBED TECHNOLOGY, INC. (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                              (the “Foreign Lender”) is providing this
certificate pursuant to Section 4.10(e) of the Credit Agreement.

The Foreign Participant hereby represents and warrants that:

1. The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate.

2. The Foreign Participant’s partners/members are the sole beneficial owners of
the participation.

3. Neither the Foreign Participant nor any of its partners/members is a “bank”
for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”). In this regard, the Foreign Participant further represents
and warrants that:

 

  (a) neither the Foreign Participant nor any of its partners/members is subject
to regulatory or other legal requirements as a bank in any jurisdiction; and

 

  (b) neither the Foreign Participant nor any of its partners/members has been
treated as a bank for purposes of any tax, securities law or other filing or
submission made to any Governmental Authority, any application made to a rating
agency or qualification for any exemption from tax, securities law or other
legal requirements.

4. None of the Foreign Participant’s partners/members is a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code.

5. None of the Foreign Participant’s partners/members is a controlled foreign
corporation within the meaning of Section 881(c)(3)(C) of the Code related to
the Borrower within the meaning of Section 864(d)(4) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
             day of                     , 20    .

[NAME OF FOREIGN PARTICIPANT]

 

Ex. J-4-1



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

 

Ex. J-4-2